Protection of minors and human dignity
The next item is the report (A5-0037/2002) by Mr Beazley, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on the evaluation report from the Commission to the Council and the European Parliament on the application of the Council Recommendation of 24 September 1998 concerning the protection of minors and human dignity [COM(2001) 106 - C5-0191/2001 - 2001/2087(COS)].
Mr President, may I first pay credit to my colleague, Mr Heaton-Harris, for the initial work he did in drafting this report before he moved to another committee.
The rapid development of the audio-visual media has brought many real benefits in terms of education, spreading greater awareness of public affairs around the world, and not least in the field of entertainment.
However, along with the undoubted advantages, there have also been concerns that, given the generally greater adeptness of children at using audio-visual resources, in some areas there are dangers of their obtaining access to unsuitable or harmful material. This is most obvious in the fields of overt sexual material and gratuitous violence.
The principles which have guided this report are to encourage greater public awareness of these issues and to support parental responsibility and to develop co-operation between the content providers, consumer organisations and the respective authorities, both national and European. Self-regulation is considered to be the main instrument, underpinned by legal requirements where necessary.
The report, which analyses the Commission's evaluation report, is primarily concerned with the Internet and with video games, as it was felt important not to anticipate a possible future review of the Television without Frontiers directive. The report calls for user-friendly content filter systems to enable parents to predetermine the sort of content which they feel is unsuitable viewing for their children and, in this regard I very much welcome the fact that, since the report was first drafted, the Internet Content Rating Association (ICRA), has launched a filter system available free of charge, an initiative supported by the Commission.
We also called for greater public awareness, for education campaigns and hotlines to be set up, as already exists in TV broadcasting, so that complaints about illegal or harmful content may be recorded by consumers, particularly by parents.
We consider that so-called 'Internet Chat Rooms' should be subject to greater monitoring, both of the rules for their installation and in relation to their use. As far as video games are concerned, we call upon the Member States to continue to promote the rating of video games, again through self-regulation, but if that is considered to be inadequate in some cases, it should be backed up by the introduction of agreed minimum standards of content and promotion. It is also hoped that the Member States will continue to exchange best practice in this field and co-ordinate measures which are taken in co-operation with the industry and with content providers.
The report does not seek to sensationalise or exaggerate perceived dangers, but it does provide a useful framework to encourage public awareness of the risks involved and to provide practical remedies. Finally, Parliament calls on the Commission to draw up a further report, preferably before the end of this year, on the implementation of the recommendation with specific reference to implementation in each Member State. I commend the report to the House.
Mr President, Commissioner, ladies and gentlemen, the protection of minors and human dignity is an issue that is close to the hearts of us all. It is therefore to be welcomed that the Commission has presented this evaluation report on the progress we are making in this area in relation to audio-visual media and the Internet. Mr Beazley, as Mr Heaton-Harris before him, has drafted a sterling report on the subject.
Nevertheless, I should like to take this opportunity of drawing your attention once again to the fact that technical resources and legislation from above are not sufficient to guarantee this protection. There are always ways and means, devious or otherwise, to get round this, and certainly children are very resourceful in this area. Self-regulation, as is now being applied on a large scale, appears to be a very handy instrument. However, I want to point out again at this juncture that instilling awareness in minors themselves, as well as their parents and educators, is still the best way forward. This is possible by, on the one hand, paying ample attention to media education at school, so that minors can be taught to identify harmful content for themselves, and, on the other hand, by providing educators with a tool, such as the Dutch 'viewer guide' classification system. This is a system on which we had a very interesting hearing yesterday and in which I am also personally involved in the Netherlands. It is a well thought-out system which actually works, and by means of which children can handle audio-visual media products with awareness. The system is also accompanied by an age category. MG6 means: six years, parental guidance desirable, and, in this way, adults are reminded once again of their responsibilities, for uninterested parents produce vulnerable children. I would therefore call on the Member States and the Commission, when studying best practices, to keep this classification system in mind and, when planning school curricula, to make room for media education too.
Mr President, ladies and gentlemen, Commissioner, I would like first to congratulate Mr Beazley on his report and thank him for his good cooperation. This topic is, as my predecessor on the floor has confirmed, close to all our hearts. There are many points on which we agree, such as trust being a better fundamental premise for this common endeavour than overall control or even censorship, neither of which would serve as a good basis for cooperation.
We also agree that we must advertise the hotlines more extensively in order for them to be used, as we desire, right across the whole of Europe, and in order for us to be able to establish where protection is needed. We agree, too, that we have to provide parents with the right tools to enable them, together with their children, to assess which TV programmes, computer games, and films are the right ones for their children, and in order to support them in their judgment of the programmes. On this I agree with Mrs Sanders-ten Holte, who spoke before me. This is where moving closer on a European level to a uniform system of classification for the whole audio-visual sector seems to be of the greatest and most urgent importance, as that would be a tool facilitating control by parents and young people themselves, one that could also function on the basis of trust and not tend towards either excessive control or censorship.
I now come to what I believe is at the moment the most important point in connection with this 'box', namely that the Internet strikes many as a sort of 'wonderbox'; they stand in front of it and are simply overwhelmed by all the stuff that comes out of it, forgetting in the process what influences can come into play, especially on children and young people, if we do not consciously discern what is heading in our direction. Let me emphasise it three times, four times, ten times over: media literacy. Media literacy - we cannot start too soon on heightening awareness of it and on playing our part in developing it. To do this, we also need not only the political willingness; we also need more programmes. For them, we need money. Perhaps we will achieve some sort of collaboration with all the players at the European level, something which is, at the end of the day, in the interests of all.
Mr President, ladies and gentlemen, our experience following the quantum leap in the mass media, especially television, is increasing daily. I am sure you have all witnessed in your countries, as I have witnessed in mine, the boom in cheap 'big brother' type television programmes in which people agree to be imprisoned, for want of a better word, while viewers are invited to peep through the keyhole, waiting for something titillating to happen, usually - to be frank - a sex scene, or for something unexpected or interesting to happen. But, at the same time, this sort of programme encourages viewers - especially young viewers - to look on the people playing this sort of lottery, betting body and soul in the hope of winning money at the expense of the others, as role models.
These programmes are objectionable and absurd but we cannot attack them through legislation or administrative intervention. As other speakers have said, technical rules do no good, nor does informing and educating children, because forbidden fruit does, of course, taste sweeter. None of this is enough especially, Commissioner, as everyone will be able to access this sort of programme on the Internet sooner or later. I think we need some sort of European legislation and regulations with more teeth than we have at present. I do not have a great deal of faith in self-regulation because competition lives by its own - very powerful - rules. However, it would be no bad thing if we could come up with some sort of more binding code of conduct than we have at present. If we were to give parents and consumers the right to lay siege to the producers of these cheap programmes, it would, perhaps, provide some small counterweight to competition. And, of course, we could look at the more technical question of watersheds to draw a dividing line between when children watch television and their bedtime and when these programmes go out.
However, even with all this, unless we come up with something more original and imaginative, I shall persist in my pessimism as to the future and the success of this sort of programme.
Mr President, the Internet and television have changed the world. Knowledge and information at your fingertips, 24 hours a day and in large quantities. As I have indicated in previous speeches, however, the Internet and television are a reflection of society. The Commission evaluation report and the report by the rapporteur, Mr Beazley, confirm this. Both media are also used for criminal and degrading purposes. I am pleased with the Commission evaluation report and the rapporteur's report. It is encouraging that the Commission is able to conclude that, in many Member States, a great deal is being done to prevent the distribution of child pornography. This also applies to other degrading and illegal activities. Attention is rightly drawn to the need for the Commission to continue to urge the Member States to implement the provisions in the recommendation.
The rapporteur is also right to draw attention to parental responsibility in the first place, but also to the responsibility of the government and of suppliers of Internet products. They must jointly ensure that human beings are valued as unique creatures and not as instruments to fulfil personal needs. Children, in particular, deserve protection in this area, so that they can develop a healthy image of human beings. This is not just about child pornography. This is also about racism, hatred and other forms of degrading excrescences which can so easily be spread via the Internet and television.
The global reach of the Internet and television requires an international approach. The wish expressed by Member States to subject national legislative frameworks to minimum standards at European, and probably global, level receives my approval. In my view, the combination of national frameworks and international minimum standards makes sense. This does justice to the global problem and cultural diversity. Moreover, the maintenance of a national legislative framework does not give the Member States the opportunity of hiding behind international legislation.
The proposal to consult all parties involved when drafting codes of conduct and other ways of preventing the distribution of pornography and racist material is useful. I should, however, like to add that, in matters of censorship and handling illegal material, the police and justice departments are the legally competent authorities.
Finally, I should like to urge the European Commission to encourage the Member States to continue to pay attention to evils which are distributed via television, video games and films. From the report, it is clear that less progress has been made in these areas than in the area of the Internet. Less clear-cut evils are still evils. And where the protection of minors and human dignity are concerned, we cannot be alert enough.
. (FR) Mr President, the representatives of the MPF in this House welcome the European Parliament resolution on the evaluation report by the Commission concerning the protection of minors and human dignity, which they will be voting for.
On this subject, which concerns the very essence of humanity, there are two main players involved: the family, first of all, which bears full responsibility for the upbringing of its children, and secondly, society, which must ensure that children are protected. It is, therefore, important - as emphasised in the resolution that we are discussing today - to do all we can to ensure that protective frameworks are established, in particular for the forms of media which are used freely by young consumers, be they audiovisual, written resources or on the Internet.
It is also important for the victims of abuses of power to be able to turn to a moral authority that can help them. We must increase the means available to these organisations.
Changing the behaviour of adults is something else that will enable us to protect our most vulnerable fellow citizens effectively. We must not be afraid; we must be prepared to go against the flow and to lay down new rules for a moral code that respects all aspects of the individual. We must condemn these counter-models of pleasure, who are all too often idolised by the young, whose points of reference some are seeking to destroy. We should also be inculcating a genuine appreciation of the beautiful, the good and the true in minors, so that they hold the keys to their protection in their own hands.
To answer Mr Papayannakis, I would say that adopting this attitude demonstrates our optimism and I personally am not pessimistic about what society and what individuals can do to effectively protect minors.
Mr President, I would firstly like to congratulate Mr Beazley on his report. The dangers children and young people are exposed to today are very different to those we were exposed to at that age. TV and the Internet have undoubtedly contributed to this, to a large extent, because they fill youngsters' heads with ideas that have very little to do with reality.
A short time ago, a study was published in a Spanish newspaper, which stated that young people seeing, for example, a person throw themselves off the fourth floor of a building and yet run away unharmed or a person stop a speeding bullet with their bare hands without suffering any ill effects, contributes to many young people being unaware of the real danger of such situations. It is thought, furthermore, that such images put too many ideas in their heads and that this is, unfortunately, the cause of the increase in violence amongst young people and even children.
Having said this, I would like to express my total support for the rapporteur when he calls on Member States to classify video games using self-regulatory mechanisms set up by the industry, and for them to establish 'abuse departments'. I would also like, of course, to congratulate the Commission on its intention to carry out a study on the classification of films distributed to cinemas, shown on TV, and available on DVD or video.
Ladies and gentlemen, we need to be aware that we cannot expect to have a world without violence when the adults of the future spend their time watching cartoons, films and news stories that are of an increasingly violent nature.
Mr President, ladies and gentlemen, I want to focus on the actual task we are to perform as a European institution, but without neglecting the demands also made of the Member States. I believe that the digital age will see the acceleration of current developments in the services offered by the media, which are far from being limited to traditional television, or even to the Internet, but include many other services, and so it is right and necessary that we give thought to the legal form that control and the protection of young people might take, and also set up the means for dealing with them.
There is no doubt that the legal framework must be adapted to these new developments, at both European and national level. I speak also for my group when I say that I consider self-regulation instruments to be an important addition to a legal framework. We cannot do without standards laid down in law, and these are a compelling necessity. Self-regulation instruments, too, need to be on a legal footing, which means that the promoters, those who provide the programmes, cannot be absolved of their responsibility. To put it another way, we cannot allow service providers to shirk responsibility for their programmes. That is the basic premise. As for how this can be put into practice, there may be - and indeed there are - many ways of going about that. Regulatory arrangements in the Member States are very diverse, which is ultimately due to the fact that they correspond to conventional media systems as these have evolved, and we are not about nullifying all that.
I emphasise that self-regulation instruments as additions to the law are something we cannot do without. Technical systems, too, can be indispensable, but they cannot be a substitute for responsibility. We also know that many children and young people, in an age when adults have not mastered the whole range of technical options, are ahead of their parents in that respect. That will change in the long term, but that is the way things are today, and we all know that children can get up to all sorts of tricks, for example when it comes to cracking something. That is why we cannot rely exclusively on technical systems, and why there is a need for contents to be monitored, in which respect there must be restrictions on content, which cannot relate only to real-time transmissions. The different time zones in a region over which a satellite broadcasts make that obsolete in any case, and so even that method has serious limitations.
I am very glad that this report takes up my group's call for the continuation and extension of the action plan on the safe use of the Internet, which is due to come to an end at the end of the year. I see this as compellingly necessary. I will conclude by saying that we must take steps to impart media literacy to children, young people and their parents, as a sound capacity for judgment can only come into being if our measures help to develop it.
Mr President, I want to concentrate on the need to tackle the growing phenomenon of child abuse on the Internet. We welcome initiatives by the Member States in the EU on safer Internet use for children but we need to step up our actions for a more coordinated campaign to fight against Internet paedophilia. When it comes to cybercrime, Member States rightly prioritise the campaign against global terrorism and, additionally, focus on Internet credit card fraud, but more can and should be done on Internet-paedophilia.
Last week I met with the Abusive Images Unit of Greater Manchester Police, a small, committed team led by Terry Jones, leading the field in expertise in the UK on tracing and convicting child abusers on the net. The unit was launched in 1995, when 12 images were seized. In 1999, 41,000 images were seized and one recent conviction revealed a man with over 50,000 images of child abuse. This is not child pornography but gross and indecent sexual abuse. I have seen the pictures. Behind each image is a real child traumatised by their experiences. The police I met with are doing an excellent job and being assisted by new software technology designed again by a local company in my constituency, Surf Control. With this they monitored chat channels for 16 hours. They picked up 48 offenders right across the EU - offenders in positions of trust (teachers and scoutmasters, a foster parent in Germany and a Swedish army sergeant); babies as young as three months had been anally raped.
Abuse is under-reported. So what should we do in the EU? We need to do more. We need hotlines and to make this a priority at EU and Member State level. This week we voted for a EU network of national monitoring centres on football hooliganism. That is a violent and visible form of abuse, but we can do more for those children who are suffering behind the scenes from fear and violent abuse. Yes, we need self-regulation and partnership, but Internet service providers have to prioritise this. AOL and NTL have excellent reputations, but others are not doing the job. They are not answering the request of police to track down these abusers and they are even beginning to ask to charge the police service for it. I want to see closer cooperation between Europol and EU law enforcement. I want better research and funding for Internet-tracing software. We can do more if we make this a priority and we can protect our children from this violent and heinous form of abuse.
Mr President, ladies and gentlemen, I would also like to start by offering my very special thanks to Mr Beazley for this report, because I think he has summed up Parliament's opinions in a particularly constructive way. You can tell that by the fact that we adopted this report unanimously in committee and that, today in Parliament, there are no amendments to this report left, and that on a topic that involves a very large number of problems and unanswered questions. So many thanks for it. The work we are going to do will be on a very good foundation.
Our ongoing efforts will be particularly important because the future convergence of the media - television, computers, the Internet - will mean that we will have to find new ways to really guarantee that young people and human dignity will be protected. The proposals submitted by the Commission are therefore very much the right thing, and the Member States' support for them is urgently needed. I would like to again go over the three points that I see as being the most important.
We need, firstly, new and more highly-developed models of self-regulation, enabling the industry and the responsible Governments to work together on a common basis. It is for this purpose that the model of jointly-coordinated self-regulation has been devised, and we need to develop it further.
Secondly, it is not standards harmonised on a Europe-wide basis that we need, but Europe-wide minimum standards, particularly for video games and the Internet, in order to offer young people real protection.
And, thirdly, media education is needed not only for children but also for their parents. All these tasks require involvement on the part of the Council, and it is to them, and for that, that I appeal.
Mr President, I would also like to add my thanks to the rapporteur for his work on this very important report. The explosion in broadcasting technologies has caused many parents to lose control over what their children watch, and the growth of digital, cable and satellite TV, as well as home computer technology, means that parents are increasingly powerless to monitor their children's viewing habits.
According to some reports, parents were not aware of the facilities, such as the blocks on pay TV and Internet filters, which help them control what their children watch. Parents need to be given more information on how these work and how trustworthy they are.
Children's welfare is primarily the responsibility of their legal guardians, but this does not absolve suppliers and distributors of audiovisual content of their responsibilities. Both sides must take full responsibility in this regard.
The degree of self-regulation in broadcasting differs from one Member State to another, but we all agree that we must work towards some commonality in this area and that self-regulation must be underpinned by some legal basis.
Finally, child pornography on the Internet is unforgivable, and there are vast numbers of websites with illegal content located outside the European Union. I commend the report to the House and thank the rapporteur again for his excellent initiative in this regard.
Mr President, I too would like to congratulate the rapporteur on this report. The constantly growing range of multimedia services surely makes safety arrangements necessary - and of a comparable nature right across Europe - in order to protect our children and young people from harmful content and its consequences.
We have heard about the introduction of technical measures such as filters and acoustic warning signals, and also about the possibility of direct intervention in services that offend against the dignity of young people or are a danger to them. These certainly deserve our full support and should be implemented to the same degree in every Member State.
I would, though, like to remind you that - as the report also points out - many safety arrangements are not there to supplant the responsibilities of the parents, who must, at the end of the day, be the ultimate and most important regulators. We will otherwise not be able to prevent the situation arising where young people may well be unable to buy swastika banners over the Internet, but can do so in the nearest flea market. Preventing that is a task for the educator and not for the censor.
Mr President, of course, we wish to thank the rapporteur and the Commission for this work and for the evaluation report. I am not going to repeat what other speakers have said but I should like to mention, Commissioner, three specific cases that have been brought to my attention this week.
The first concerns the mother of a handicapped teenager who goes out to work. For some time, every evening, she has had to go and fetch him, because he is supposed to return home from work at around 5 p.m. but there, he has free access to pornographic sites. This is happening in a major city in France. As things stand, she cannot turn to the local police to close down these sites.
Secondly, a letter that I received this week informed me of a site funded jointly by the Ministry of Health and the Ministry of Education. This site states that the role of adults is to allow children to sample everything, to try every experience. And there are a number of very specific examples - I shall provide the relevant documents later - funded from the public purse, of the type of thing our children are looking at these days.
Thirdly, organisations that fight against paedophilia last week sent me a CD-ROM which brings together a large amount of information that is currently available. This CD-ROM was sent to authorities such as Europol over a year ago and no progress at all has yet been made on the matter. Soon, Commissioner, on 8 May, a world summit on children will take place. This afternoon, we will be voting on a resolution on the matter. We would like you, between now and this summit, to hold a meeting with all of the competent bodies to tell us what practical measures you intend to adopt in this field in order to combat this phenomenon.
Mr President, ladies and gentlemen, I should like first of all to thank Parliament and its rapporteur, Mr Beazley, for having succeeded in reaching agreement on all the points under discussion. I must tell you that the Commission supports Parliament, just as Parliament supports the Commission.
We have a shared aim, which is to protect our children. There are different ways of achieving this, as the honourable Members have rightly stated, and in order to accomplish this objective we must, therefore, join forces. I have listened with great interest to the specific and shocking examples provided by the speakers. There are thousands of such examples, which merely confirm our feeling that we must translate our words into action and that we will not be able to resolve the problems in the European institutions alone, but that concerted action by all key players is necessary, including the NGOs working to protect minors and human dignity, at both European as well as national or regional level.
As the report states, progress has already been made in a very short time. For example, associations of Internet Service Providers have been established in most Member States and the ISPs in most Member States are members of the European Internet Service Providers' Association (EuroISPA), which has promoted the adoption of codes of conduct for the responsibility of providers. Hotlines have been set up in the vast majority of Member States to deal with complaints about illegal or offensive content.
The European Commission is supporting the creation of these hotlines with its action plan for safer Internet use. According to the information provided by the Member States, it seems that the majority of Internet sites advocating political extremism or which depict sexual violence, and very many paedophile or pornographic sites are located outside the European Union, hence the importance of a strategy in this field that is not only European, but global.
At the same time, the industry is also working on establishing classification and filtering systems, on the creation of protected areas or 'walled gardens'; portals in which ISPs guarantee the quality of the sites to which they provide access. The Community action plan for safer Internet use is also encouraging these initiatives. There have certainly been some very positive experiences, but there have also been sites which are, unfortunately, appalling, and which cannot be effectively closed down.
With regard to the application of the recommendation by radio stations and television companies, all the Member States now have devices available which ensure that programmes likely to harm minors are preceded by a warning sound or have a symbol on the screen throughout the programme. We know full well that the times that are supposedly 'closed' to children no longer have any meaning today, because our children are perfectly capable of recording programmes that are broadcast whilst they are fast asleep. Furthermore, filter systems can only be used with digital television. It will, therefore, be easier to filter programmes when digital television is up and running, but for the moment, this is happening very slowly.
In 1999, the Commission had a study produced on parental control of television programmes, which recommended giving the greatest emphasis to self-regulation whilst making filter devices available to families at an affordable price. I agree, on this point, with all Members of the House who approve of self-regulation, on condition that this is backed by legislation. This is the direction we must concentrate on in future.
Mr President, I should like to close by answering some specific questions raised by honourable Members.
First of all, I shall address my comments to the rapporteur, Mr Beazely: it would be premature to present a new report by the end of 2002, but under the review, we shall take all of Parliament's observations into account. We shall continue our work, but the report will probably not be ready by the end of 2002.
Secondly, with regard to the system of classification, a new study on classification was started by my staff in January and should be completed by the second half of 2002. It will be forwarded to Parliament and we will discuss it and draw the relevant conclusions from it.
Thirdly, media education: as I have said on many occasions, this is one of my competences, one of my objectives. Our children learn, to a greater or lesser degree, to read, write and to do arithmetic, but they never to learn to read and to gauge this society of images that surrounds them. This is why we have launched the first pilot projects for image education. This is also why the forthcoming 'Net-Days' in November 2002, which will link up hundreds of thousands of school classes in most of the Member States and, furthermore, in other parts of the world, will this year be dedicated to image education and image analysis. Our approach, therefore, is extremely practical.
To conclude, I wish to draw your attention to the fact that a single Commissioner, the European Parliament or the Commission alone cannot deal with all of these issues. This is why the proposals will be studied in conjunction with all the Commissioners responsible for the areas affected by this issue, and with institutions other than the Commission that have responsibility in this area, such as Europol, for example. What is needed is concerted action, which we shall continue to implement.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place at 12 noon.
The next item is the report (A5-0035/2002) by Mrs De Sarnez, on behalf of the Committee on Culture, Youth, Education, Media and Sport, on the Communication from the Commission to the European Parliament and the Council on strengthening cooperation with third countries in the field of higher education [COM(2001) 385 - C5-0538/2001 - 2001/2217(COS)].
Mr President, before presenting my report, I should like, first of all, to thank all my colleagues for their amendments, which have improved this text, and also the draftsman of the opinion of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, who has delivered an extremely good opinion.
The aim of the report I am presenting is to consider, on the basis of the communication by the Commission, ways of making the Member States more competitive and attractive in the international training market.
We all know that the issue of training is of great importance for the coming years. Students the whole world over are increasingly looking beyond their own borders for the training that offers them the best prospects. Consequently, we are seeing the burgeoning of a real international market in training. It so happens that in Europe we have fewer students from third countries than the United States, Australia or Canada, to give a few examples. We therefore have a great deal of ground to make up and this is why my report makes a number of proposals.
Firstly, we must have a detailed survey on the international mobility of students, since none exists at the moment. It would, therefore, be useful if the European Commission, through the good offices of Eurostat, could work in close cooperation with Unesco and the OECD in order to give us a clear and detailed overview of the mobility of foreign students. And it is finally time, I believe, to propose a harmonised definition of what constitutes a foreign student.
My second proposal is that we must move towards harmonising the quality of higher education and the recognition of diplomas and studies. The European Union must be able to provide high-quality training, whatever the university or the host country. It is crucial for students to be able to start a degree in one Member State and complete it in another with the guarantee of seeing the knowledge they have acquired validated by a diploma that is recognised in all Member States. I therefore propose that the Commission continue to improve and to promote the university studies validation system known as the European Credit Transfer System (ECTS) and that this should inspire it to develop new programmes for mobility. We must also promote the creation of joint courses between Member State universities in order to achieve, wherever possible, the award of joint diplomas.
Thirdly, I propose that a European university label be established, which would be awarded to training modules provided in higher education establishments recognised for the quality of their teaching and of the reception they give to students of third countries. This university label would focus less on the quality of the university as an institution than on the modules it teaches. I feel sure that this will enable us to help promote European higher education and will send a clear signal to foreign students.
Fourthly, we must also encourage the promotion of language learning. Language learning is an undisputed factor of mobility and this is why it would be desirable for the Member States to systematically establish the teaching of foreign languages in the form of modules in all institutions of higher education and also for teaching of the language of the host country to be made available to foreign students.
My fifth point is that we must also guarantee high-quality reception facilities. Universities must now focus their efforts on ensuring that they provide these high-quality reception facilities for foreign students. They must be helped to deal with the administrative arrangements that they will necessarily have to face. They must be helped to find accommodation and to obtain grants. These high-quality reception facilities will be one of the criteria on which the award of the European university label will depend.
My sixth and final point is that we must make use of existing programmes of cooperation that have already proved their value, such as the ALFA programme. Consequently, the new programmes should take account of the enormous importance of the drawing up of joint study programmes and the development of systems for the reciprocal recognition of courses of study and diplomas and partnership with undertakings, with local authorities or with multilateral organisations.
The aim of this report is, therefore, to urge the European Union and the Member States to take action to make European higher education dynamic, competitive and attractive. The competitiveness and attractiveness of European higher education must, of course, start taking shape in the Member States first of all. The Member States' Ministers of Education are aware of this and raise the point at every Education Council meeting. I am sure that the European Commission and Parliament are today willing to do everything they can in order to achieve the creation of a European area of knowledge that is attractive and competitive, and ultimately able to make its presence felt in international competition.
Mr President, it has now become clear that an international training market does exist; the fact that the European Union's involvement in the evolution of the international market in education is very slight and not in keeping with its cultural traditions is something of which the Union itself is aware, and the Commission was right to raise the matter in its communication. Mrs De Sarnez's work is excellent and the Committee on Foreign Affairs, Human Rights, Security and Defence Policy has made a positive contribution. In addition to the communication's huge technical content and the many considerations and proposals we are presenting to the Commission with a view to strengthening cooperation in the field of higher education, there is another, extremely important issue: the quality of the training provided.
The draft resolution contains over ten paragraphs on guaranteeing high-quality higher education, but it can clearly go no further, given the technical nature of the suggestions and proposals. The issue of the quality of training warrants further analysis, for the quality depends on the extent to which the training fosters the human development of the young generations. Cultural and vocational development is based partly on the development of the human dimension, on respect for one's own life and the lives of others. When young people are committing suicide for what appears to be no reason at all - as happens in the West - or when they use their bodies as instruments of death to kill defenceless people - as happens in the Middle East - we must look closely at the causes of this distortion of values and at what we can do in terms of training, understood, not least, to mean fostering human development and an awareness of the dignity of the individual, in order to prevent such unusual behaviour. This is no longer just a technical issue: it is a question of philosophy and education too. In this regard, I wonder whether we should not start to extend the Union's responsibilities beyond the limits of harmonising rules and do more than just develop cooperation tools.
We fully support the creation of centres of excellence, towards a European university label, just as we are in favour of the Union taking on a role in promoting high-quality university teaching. It is worth trying to set every possible wheel in motion to harness the high-quality human resources available in order to improve the quality of training, so that culture and education become sources of life-giving energy which remains with people throughout their lives. Quality in the sense of providing tools for intelligent living, then: that is the primary goal of training.
Mr President, Commissioner, I would like, on behalf of our group, to thank Mrs De Sarnez, who has drafted an excellent report. I would like to point out that this 'Europe of knowledge', which we have come to use as a common expression, has to give an account of itself at an international level. This is an important challenge, and the declarations at Lisbon and Barcelona, or what was adopted in Bologna or Prague, are also important. If, though, they only result in everything being done, at the end of the day, in a so-called open coordination that bypasses Parliament, then that is something we simply cannot agree to. We agree with the contents, but also want to be involved.
The challenges we face are great. As I have said, we have to give an account of ourselves, and I agree with Mrs De Sarnez that we must increasingly see to it that our education becomes more appealing and more competitive. In the European Union, we need something like a community with a first-rate knowledge-based society, of which we can then make real use. For that, we need more mobility. As Mrs De Sarnez has already said, mobility and the quality of our education are the most important things, and so there are of course a number of things we have to do.
We must also make it our concern that more languages are taught and learned in higher education institutions. We must make it our concern to have more common leaving certificates. The Franco-German college in Germany, at which common leaving certificates can be taken, could serve as an example for many other European higher education institutions. In competition, we should stand or fall by whether we get this on the move. The university label proposed by Mrs De Sarnez strikes me as excellent, and so we must work at making it a reality.
We must also act more quickly than we have in the past to ensure that leaving certificates and diplomas are at last recognised. We have been saying this for ever and a day and yet progress is being made at a snail's pace. This is damaging our young people, and I do think this is a challenge for all of us and one that we should take up.
Mr President, Commissioner, ladies and gentlemen, now that we have this report - for which I should like to thank Mrs de Sarnez - the time is right for the European Union to reflect on what it means by the right to education, and more specifically higher education, and how it intends to implement this right. The twentieth century has seen human rights universally accepted as the main guiding force behind what we do. Our responsibility has to be to see them fully respected and put into practice, because education is not only an individual right; it is also an essential means of promoting peace - a crucial issue today - and ensuring respect for human rights and fundamental freedoms in general.
If its potential for building a world of peace is to be realised, education needs to be widely available and made equally accessible to all. It is a huge task, but let us not forget that even today we live in a world where there are more than 800 million illiterate adults and almost 100 million children of secondary school age who do not have access to a school. Moreover, millions of those in school today are not able to benefit from high-quality teaching that meets their basic educational needs. It is therefore increasingly urgent for us to meet these needs in a world where the upheaval caused by globalisation and by the revolution in information and communication technology is marginalising entire peoples, who have been plunged into the most extreme poverty and who are easy prey for extremists of all kinds.
Making the right to education a reality is now less a question of access to education than of access to adequate training programmes for everyone so as to meet basic needs. From this point of view, the right to higher education is - on our own evidence - not yet a reality, in particular for women. Higher education shall, according to the Universal Declaration of Human Rights, be equally accessible to all on the basis of merit, but in Africa and Asia fewer than one person in ten in the age group concerned is in higher education, and the gulf is continuing to widen between these regions on the one hand and Europe and North America on the other. There is no doubt that considerable progress has been made in the last 50 years towards making the right to higher education a reality throughout the world, but we should not forget that this vision, which is laid down in Article 26, is not only quantitative but also qualitative because it encompasses the aims and objectives of education and thus its content.
Mindful of the task which remains to be accomplished - and with repeated thanks to Mrs De Sarnez for her report - I therefore think that it is essential, as far as those who are still excluded from any form of education are concerned, for us to be aware that it is not a question of choice, but that a great many people do not even know that they have a choice. If we are talking about dignity, demands, and equal and inalienable rights, I hope from the bottom of my heart that this report will enable the European Parliament to continue to fight for these things and that it will not stop fighting when the battle is only half won.
Mr President, Commissioner, ladies and gentlemen, in Europe, we have been familiar with the phenomenon of the mobility of students and lecturers in higher education for a long time. Such mobility greatly contributes to mutual understanding within Europe. It is truly the shop floor on which understanding is shared. The Commission is now calling for this process to be extended and intensified so as to include third countries. In her thorough report, Mrs De Sarnez makes the correct assumption that high-quality higher education is required. That the European Credit Transfer System must be improved and promoted in this respect goes without saying. As does the fact that closer cooperation with third countries also requires the development of new cooperation programmes in higher education. The EU has already set up cooperation programmes with America and with Canada, but I should like to fight for cooperation in the field of higher education with the developing countries.
According to the Commission, one of the objectives of cooperation with third countries is to train highly qualified people. This is certainly very important for developing countries. The mobility of people and ideas has an extremely stimulating effect on all participating institutions within and outside Europe. Education in general is the best way of eradicating poverty in the world, and this certainly applies to developing countries. Strict exchange arrangements will be needed to stave off a brain drain. I would therefore call on the Commission, in its incentives policy, to pay extra attention to cooperation in the field of higher education
A second point I should like to bring up is the use of e-learning. For many universities, especially in Developing Countries, it is not always financially possible to fund extensive exchange programmes. Precisely for them, the use of e-learning is extremely important, with a view both to gathering knowledge and to spreading their own knowledge. The Commission should therefore pay extra attention to this aspect in its policy in the field of development cooperation.
Mr President, I too would like to congratulate the rapporteur on this interesting report. Collaboration at the academic and cultural level in Europe does of course need to be improved, but educational differences in certain areas, which produce different results, form part of Member States' national traditions. This only becomes dangerous if education fails to reach a certain standard. In the past, for example, this often led to the situation in which graduates in medicine from one Member States were not, because of educational standards, permitted to work in others. Crossing borders when changing from one university to another also becomes impossible if the same minimum standard is not guaranteed.
The announcement of academic and cultural cooperation with candidate states is, however, particularly to be welcomed. We who live on the border with Eastern Europe know these countries very well. Many here will be astonished to learn that, in the twin areas of culture and education, we might even have a few things to learn from the Eastern European candidate states.
Mr President, first of all, I should like to congratulate Mrs De Sarnez on her report, which gives a sound and clear overview of the present situation in higher education, the existing programmes and the possible forms of cooperation with third countries in the field of higher education. The summary she gave us a moment ago is excellent.
In the Seventeenth century, some 40% of all students at the universities in the Netherlands were of foreign origin. With the advent of the national state, education became increasingly national. We now see another trend towards internationalisation, and this is also necessary. With the enlargement and extension of Europe, we need more people whose hearts are in Europe and who have a feel for Europe, together with a knowledge of, and a feel for, the various countries, languages and cultures. But the world extends beyond Europe, and it is becoming, as it were, increasingly smaller due to growing mobility and further internationalisation. Not for nothing is the term 'global village' used. The digital knowledge-based society turns the world into a single coherent whole. This creates a demand not only for citizens who have technical and scientific knowledge, but also for citizens with a feel for world citizenship. And this is precisely why cooperation with third countries in the field of higher education is important.
A society must be supported by its citizens. The Ancient Greeks already recognised the significance of education towards citizenship. They observed that politics, training and education towards responsibility belong together. Education plays an important role in integration. It is a well-known fact that it can contribute to greater understanding and, as a result, to better relations. It is important for the EU to seek, and intensify, cooperation. Even if education is a national competence, more harmonisation is possible and necessary.
This report is about cooperation with third countries. As has been said before, Europe does not appear to be the first choice of students who wish to study aboard for a while. The US is still far more appealing. This is partly due to the language problem, but this is not the only reason. The quality of the curriculum, the reputation of the institution, as well as the recognition of qualifications play an important role. I agree with the report that we in Europe must work towards a consistent and high level of education, which inevitably goes hand in hand with a command of languages, international recognition of qualifications, a Credit Transfer System, at least at European level, and more flexible opportunities for students from third countries who study in one Member State to also study temporarily in another EU country.
Finally, I should like to focus on the importance this has for development cooperation. It is crucial for the advancement of a country. It is a sound proposal to critically analyse the EU programmes in this respect and to look for other options.
Mr President, the Commission communication, although somewhat late in arriving, seeks to address and resolve the issue of the sensitive relationship between the European Union and the international training market, the principle leaders of which are currently the United States and some European countries, which are, moreover, in competition.
The initiation of this debate and the excellent report by Mrs De Sarnez would appear to be extremely important within the European Union, particularly in the field of higher education, for they highlight how little Europe has been involved thus far. Evidence of this is the mere existence of national bilateral exchange programmes developed by the Member States. However, I feel that the two goals identified for cooperation between the EU and third countries are particularly positive: firstly, the development of high-quality human resources, which can only be achieved through high-quality training or education; and secondly, the promotion of a world centre of excellence for study, training and research situated in Europe. I would also have liked to see some sort of reference to Cedefop and the Turin agency, which contribute a great deal in this field, particularly as regards research.
However, the issue is not just the quality of courses and programmes but the mutual recognition of qualifications too, an area in which we are guilty of being severely behind schedule. We therefore need to establish transnational training modules of certified, recognised quality, provide incentives for student exchange programmes and language learning and improve the study grant system, providing vocational integration grants for students from third countries, who, although certainly free to choose where to settle down and work, might be more useful if a vocational integration grant were available to enable them to go home to their own States and contribute to their development.
This is certainly a major challenge - a challenge for the Europe of culture and values - which we cannot afford not to take up and in which we must succeed.
Mr President, Commissioner, ladies and gentlemen, I would firstly like to congratulate our colleague Mrs De Sarnez on her excellent work on an issue of such great importance to all Europeans.
I am saying nothing new when I tell you that education does not fall within the competence of the Community. Furthermore, in the Committee on Culture, Youth, Education, the Media and Sport, of which I am a member, each time we talk about education issues, one of our colleagues takes note of how many times the word 'subsidiarity' comes up in the debate. However, one of the fundamental rights of EU citizens is the free movement of persons, a right denied to European citizens insofar as there is no recognition of qualifications that enables citizens to go and work in another EU country.
At this very moment, the large number of students on the Erasmus programme who spend a whole year studying in another Member State come back to find that this year abroad has been a waste of time, because it is not recognised in their country of origin. This is a totally unacceptable situation, all the more so because, when faced with this situation, many of these students, instead of going to another EU Member State, prefer to go to the United States or to Canada and spend a year there to master the language. I believe that we should avoid this situation by improving conditions within the European Union.
It is very important for students to have the opportunity to spend a year outside their own countries, for the opportunity to live alongside other EU citizens, for the training that this experience provides and for the opportunity this offers them to learn and perfect another European language, which is so important for us as EU citizens.
For these reasons, I would like to express my support for Mrs De Sarnez in her call for the creation of a European university label, for improved international student mobility, the promotion of further language learning and, above all, for the harmonisation of higher education that will, without a doubt, have to lead to the recognition of qualifications.
First of all - and this is sincerely meant - I should like to thank the Members and their rapporteurs for their in-depth work and for studying the Commission proposals in a spirit of solidarity. It is very important for Parliament and the Commission to work side by side. As others have stressed, it is not easy sometimes, given the lack of legislation, to establish a system for collaborating directly with Parliament in the field of education. I regret this and hope that it will change. I have already said several times to Parliament, when I have appeared before the relevant parliamentary committee, that I will keep it abreast of any new developments and that I would welcome initiatives from Members to enable the Commission to take account of Parliament's proposals, which are very important in this particular field.
Mr President, ladies and gentlemen, the communication which was adopted last July by the Commission sought to launch the debate on cooperation with third countries, taking into account many of the points which have been made by honourable Members: globalisation, increasing international mobility, Europe's lack of competitiveness in the international education market, and the need to foster an understanding of other cultures amongst our own young people and those in third countries.
The Commission reiterated that cooperation with third countries is based on Article 149 of the Treaty. I would also add that above and beyond the Treaty this cooperation is one of the ways of fostering dialogue between civilisations. On this basis, the Commission drew two conclusions: firstly, that if we build bridges between universities within the European Union - which is what we are in the process of doing - we also need to build bridges between these European universities and those in other continents. This is precisely the subject of the report before us.
Secondly, we must ensure that our work in this area is more visible, so as to promote Europe as a centre of excellence and so as to attract students seeking an international education. We have identified two objectives: firstly, to train high-quality human resources in the partner countries and in the Community through our system of reciprocal development of human resources. We do not want a brain drain, but we do want the students who have been trained over here - not in one single country but in several because this is where the European added value that we have to offer lies - to return to their countries and, in a context of globalisation, we want them to know what is at stake when, as adults, they are called upon to make decisions in the private or public sector. Secondly, obviously we want to promote the Community as an international centre of excellence for studying. We have centres of excellence - they exist - but we need to link them up and make them more competitive because they will already be well known.
We are making progress, ladies and gentlemen, by taking specific action. The first specific action is the Tempus programme, which has been extended to our MEDA partners. This initiative is, of course, part of the Barcelona Process, but it also fits in with the idea of strengthening cooperation in the field of higher education, which is the subject of the communication.
The rapporteur mentioned the ALFA programme. I can tell her that we are in the process of developing ALFA Plus for the countries of Central and South America. Within the institutional framework of inter-university relations, ALFA Plus proposes to award more than 3 000 study grants to postgraduate students, who will be admitted to our universities. You can see that we are working at a very practical level to develop pilot actions in other continents. Moreover, we intend to continue working on similar initiatives. We fully agree with the basic analysis of the European Parliament and the Member States. Here, for once, we have a wonderful unanimity on the issue which concerns us.
Furthermore, the Commission has taken note of the requests to draft a framework proposal in response to the analyses that have been made. We are already working on this and I might even be able to launch the proposal this year. You will understand, Mrs de Sarnez, ladies and gentlemen, that I am not at liberty to divulge the details now, but we will most certainly take account of the many ideas contained in Mrs de Sarnez's report. I will of course keep the parliamentary committee concerned informed.
Mr President, with your permission, I should now like to respond very briefly to some of the proposals made by Mrs de Sarnez. I think that I have already answered her questions on the pilot actions, ALFA, Tempus, and so on.
The rapporteur asks us to analyse quality in universities and to establish joint courses of study with joint diplomas, using the ECTS validation scheme. Well, that is what we are in the process of doing. We are setting up pilot projects whereby three or four universities from three or four countries will collaborate on the basis of a joint curriculum leading to a European Masters degree. There are plans for the university chancellors to meet for a major conference in Berlin in 2003 where they will make presentations on the pilot actions, which will have been launched by then; some of them will get underway during the current academic year, but in the majority of cases it will be during the 2002/2003 academic year. We will, therefore, analyse the initial results in Berlin, and I very much hope that the initiative will snowball and that, when they see how positive it is, many universities will want to be involved in this new system.
As far as the detailed survey on international mobility is concerned, I think, Mrs de Sarnez, that this analysis is something that will have to be done mainly by the OECD and Unesco. We are in discussions with these two institutions, but, to conclude their analyses successfully, they need to overcome problems with the comparability of statistics and statistics which are outdated and which have therefore been overtaken by events. But we think that these are the institutions that should do this. We will be collaborating closely with them.
Turning now to the quality of the reception provided, administrative procedures, accommodation and grants, I should like to reiterate that the French Presidency organised a major meeting of education ministers at the Sorbonne who spent a whole day discussing obstacles to mobility. All of the results were put on paper and signed by our Heads of State and Government at the Nice Summit. The high-level political decision exists. The problem that we have is that progress is not being made as rapidly on the ground because these are issues which need to be addressed by national governments. And I am not even talking about education ministers because often it is Social Security ministers or Home Office ministers who need to get involved here. We therefore need to exert friendly pressure on our governments to remove these barriers to mobility, which often are relatively trivial. We are however making progress here too. Let me give you an example: in some countries the grants awarded by the State to their students were not exportable, which seriously hampered mobility. However, most of the ministers concerned have taken measures making it possible for their students to continue to benefit from a grant whilst they are studying abroad.
My final point is languages. As you know, 2001 was the European Year of Languages. This has set things moving. I say this full of admiration for the speedy response of many Education ministers, who have undertaken reforms of their school systems to enable children to learn one or more foreign languages from an early age. I can tell you that at the Barcelona Summit the Heads of State and Government adopted our slogan of 'mother tongue plus two'.
Things are moving then and progress is being made, not quickly enough, but we are going in the right direction. With Parliament's help, I am sure that we will be able to move forward more quickly towards our shared vision.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the debate on the Commission Statement on the Second United Nations World Assembly on Ageing (Madrid, 8 to 12 April 2002).
Mr President, on 18 March, the Commission adopted a communication as its contribution to the Second World Assembly on Ageing, which is being organised by the United Nations and hosted by the Spanish Government in Madrid from 8 to 12 April 2002. The Commission's communication is entitled, 'Europe's response to World Ageing - promoting economic and social progress in an ageing world'.
This communication addresses the phenomenon of ageing in Europe against the background of worldwide ageing. First of all, Europe's population is one of the oldest in the world, and European countries will continue to be prominent in the league of ageing nations for several more decades yet.
Ageing is, however, no longer essentially a problem peculiar to developing countries. Today it is also - and increasingly - becoming a concern of developing countries. In a number of these countries, ageing will be a much more rapid process and will take place against a background of a level of development which is markedly lower than in Western Europe. Ageing is therefore a problem which, in the Twenty-First century, will require not a European response but a global response.
The approach adopted by the Commission is based on three points:
Firstly, the population is ageing rapidly. Enlargement will not affect this situation at all, and neither will immigration, although it may have a slight influence on this process. Nevertheless, demography is not a destiny. The political responses to ageing will determine the impact that it has on European societies.
Secondly, ageing is the result of a combination of several social processes and should be considered as a trend which interacts with other phenomena. The response must therefore constitute an integral part of the global strategy, which is made up of mutually supportive policies.
Thirdly, although the living conditions and possibilities open to the elderly are an important concern at any time, if we are to adapt successfully to ageing, people of all ages will be affected. A life-long approach can therefore make it easier to put in place adequate political measures.
The main part of the communication describes the way in which we need to act at European level. The Commission has identified ageing as one of the six common challenges of sustainable development, and the Member States have taken decisive measures to step up cooperation on ageing problems. The Member States have committed themselves to coordinating their work and we are starting to see a similar tendency for health care.
We have identified the main challenges together. They are: anticipating an increase in expenditure while guaranteeing sound public finances; adjusting to an ageing and shrinking workforce; guaranteeing adequate, sustainable and adaptable pensions and guaranteeing ageing Europeans access to high-quality health care for long periods of time. Over and above the experience which the European Union has acquired in considering its response to ageing, the communication also takes account of the problems faced by candidate countries and developing countries at a global level. Taken as a whole, the communication is a contribution by the Commission to the debate on the new International Plan of Action on Ageing, which is to be adopted. It is therefore intended to support Member States' efforts to establish a uniform Union position on this problem.
On Monday, my colleague, Anna Diamantopoulou, gave a presentation to the World Assembly in Madrid on recent developments in the European Union's position on the problem of ageing.
Mr President, ladies and gentlemen, I would like to thank Commissioner Reding for coming here today to inform us of the Commission's new strategies on ageing. This subject, which I strongly urged should be included in today's debate, must lead us all and, in general, the European Union, which I feel needs to show more determination and sensitivity in its approach, to greater reflection. In the future, our institutions are going to be called upon increasingly to respond quickly and effectively to the new challenges posed by the increase in the average life expectancy, and to provide the elderly throughout the world with an increasingly high standard of living.
Indeed, the phenomenon of the ageing of society affects all countries, both the more advanced and the developing countries, although in markedly different ways, and due consideration of these differences in impact reveals the need for different approaches and initiatives. I therefore feel that the European Parliament, the institution which is the voice of the citizens of Europe, must adopt an official position at the Second United Nations World Assembly, due to close tomorrow in Madrid, and we shall do this by voting on the joint motion for a resolution today.
Indeed, the protection of and respect for the dignity of this section of the population needs to be fully guaranteed, and a debate must be opened on the future of the third and fourth ages. This distinction is not based on biological age but rather on the degree of self-sufficiency of an elderly person. Indeed, it is necessary to distinguish between the elderly of the third age, who are still fully active and have the right not to be excluded from social, cultural, political and economic life, citizens who are a resource for our society rather than just a problem, and those who belong to the fourth age and, although no longer self-sufficient, still have the right to live a dignified life and enjoy full respect for their dignity. That is why, Mr President, I call upon the House to give its full support to the resolution we are to vote on today.
Mr President, Commissioner, thank you for your contributions. In actual fact, this is not perhaps the best time for this discussion. It would have been better either to have adopted a resolution before the assembly on ageing that is taking place right now under the auspices of the UN and so have been able to influence it, or else perhaps to have adopted a resolution subsequently once we had been able to assess the assembly's conclusions. However, it is encouraging that the European Parliament is so unified in its view of ageing.
All too often, we see ageing as a problem. I, for my part, cannot see it as a problem that people live longer and are more and more healthy at ever more advanced ages. Rather, it is very encouraging and an asset to our societies. However, we in the Member States of the EU are very bad at making use of the skills possessed by the older portion of the population, particularly in the world of work.
In the majority of the Member States, the formal pensionable age is approximately 65 while the actual pensionable age is very much lower. People are thrown out of work for a variety of reasons. It is the result of discrimination against older people, something which does in actual fact occur and must be got to grips with, as to some extent it has been. It is also the result of poor working environments that cause people to become exhausted before their time. Last but not least, it has to do with the fact that, in our knowledge-based society where it is increasingly important to develop one's skills and engage in lifelong learning, older people are not given the opportunity to do just that. If they were to be given that opportunity, there would also be a very much greater opportunity to make use of their skills.
It is important that we retain the European social model, that is to say a social security system with high-quality, developed health care and medical services. This is crucial, especially for the most elderly people of all who have a great need for health care and medical treatment. In the future, the need will become greater because women, who have previously assumed responsibility for providing a large part of that care, have now entered the labour market and will continue to do so to an ever-greater degree. This demands even more of society in terms of developing resources so that the elderly receive dignified care when they become really old and have greatest need of it.
We must also adopt a global perspective, as the Commission has done. It is important that we monitor developments beyond our borders and try to form a global strategy covering the status of the elderly throughout the world.
Mr President, one of the key issues regarding ageing, as people have said, is to tackle age discrimination itself, particularly in the labour market, in healthcare and so on. In our view that is going to need more than codes of conduct, which do not seem to be working particularly fast.
As others have said, it is important, too, that we recognise the contribution of older people who are already keeping society and our economy going, by acting as carers offering childcare, for example, so that their children can go out to work, or by acting as volunteers. Indeed, in a number of countries the local government system, let alone the parliamentary system, would probably collapse without their input.
The key thing as others have said, is for us to stop perpetuating the image of people, like many of us in this Chamber, as a burden on society and its services, and to see us as much more of an asset. Indeed, in future we will need to be even more fully involved in our societies.
We look to our societies and to our governments to act internationally to create a sustainable future so that we can change the situation of poverty in which many people live.
Mr President, ladies and gentlemen, the strategy of the international action of the United Nations World Assembly advocates the commitment to create a society for all ages, with political and financial means dedicated to achieving this. It is, therefore, crucial that the European Union and its Member States give this commitment, incorporating issues of ageing into Community policies and including the elderly in their social, economic and development programmes, paying particular attention to elderly people at risk of isolation and by developing the principle of active ageing, promoting opportunities for the elderly to participate in social and cultural life. There are various ways in which this can be done, as Mrs Lambert has already mentioned.
Although the issue of ageing is generally associated with long-term concerns, it already presents a major challenge for society and for governments because of its profound implications for policies of social security, employment, education, health, immigration and the family. This means that the necessary measures must be adopted to ensure that the income and resources available to elderly and retired people remain in line with average living standards in society.
It is unacceptable that concerns about public spending and pressures for compliance with the Stability Pact should have a negative effect on the living standards of the elderly, as suggested in the recent decision of the Barcelona European Council to increase the age of retirement by five years by 2010, which we find unacceptable, and in the statements by the current President-in-Office of the Council, Prime Minister Aznar, at the opening of the Second UN Assembly on ageing, when he called for changes to the pensions system, to working hours and to the age of retirement, all of which involve the same issues.
It is crucial that we move ahead with integrated social policies, that we promote intergenerational solidarity, that we pay particular attention to issues of universal access to healthcare and of the quality of services provided and that we attach greater importance to the use of the free time of the elderly. We hope that the Commission will propose an action programme that is specific to the elderly and which takes account of all these aspects in an integrated vision, having listened to organisations representing pensioners and the elderly. The European Union must also demonstrate greater commitment to providing international aid to developing countries in order to enable them to develop policies in the field of ageing, specifically for women and in order to combat Aids.
Mr President, I too would like to thank the rapporteur and I support the work that has been carried out on a subject of such major importance as the ageing population of our countries, of our continent. I feel that we should all genuinely see elderly people as our human heritage: their wisdom, their knowledge and the history of which they are the living exponents are not fully valued or exploited. There have been many sincere efforts in recent years in our countries, in Europe too, to provide systems of guarantees and dignity for all elderly people - and rightly so. Of course, more has been done in some areas than in others, and I therefore feel that Europe needs to develop policies ensuring a minimum level of guarantees and focus on the world of the elderly, a level which is the same in all the countries of the Union and must be proposed as a goal for the candidate countries too.
Without a doubt, European society took as its starting point the awareness that being in economic difficulties - being poor - is always difficult, being poor and ill is both difficult and complicated, but being poor, ill and old too is absolutely awful.
I feel that less has been done, on the other hand, to attempt to give the elderly a political and institutional position too, to attempt to keep all elderly people in the active world for as long as possible, to make their departure from the world of work more gradual. There you are. I feel that this is the major challenge facing us all, and that the solution lies precisely in a more flexible vision of the world of work itself, in more intelligent use of the professional skills of the people concerned.
Mr President, we have to address this question of the ageing of our population from the point of view of having a society for all ages, as our motion indicates. There are real risks if we simply address this question from an economic point of view, regarding and valuing citizens simply for the contribution they can make to the economy or the workforce. Society, as this House knows, is a much wider concept than the economy, and that must be our starting-point.
The question of income for older people depends on the extent to which we retain the European social model of a contribution from people who are in work to those who, at various points in their lives, either through illness or old age, will no longer be able to take part in the workforce. It is, therefore, essential to secure an efficient and effective taxation system and efficient and effective social insurance system. Most of all, we need to have a pensions reserve fund, so that there can be inter-generational solidarity between this generation and not just the next generation but also the generation after that. It is important that all Member States take this on board.
I also want to draw attention to what I consider to be a mistaken view by Mrs Diamantopoulou, who seems to think that the solution to the ageing of our population is for us all to become more fertile: to have more babies. That is a cop-out. This simply will not happen - certainly not in the wealthier parts of Europe. We have to therefore grapple seriously with the whole issue of immigration. It is not enough to talk about the need to ensure that developing countries have sufficient resources to feed and to provide for their own people. Of course, we need to do that, but no matter how often or how well we do that, there will still be a need for people to move into the wealthier parts of Europe. I contend that we must stop this idea that we can build a fortress Europe and keep out these millions upon millions of people who want to come to Europe. They want to make a contribution to Europe, and we would all be the better for it, both economically and culturally.
Mr President, Commissioner, ladies and gentlemen, the World Assembly on Ageing organised by the Spanish Presidency, which is taking place 20 years on from the first conference on the subject, is certainly a unique opportunity for the entire world, not just the developed countries, to be able to focus on the extremely important and no less topical subject of the ageing population, which is the result of the new demographic trend, and the increase in average life expectancy, which is due, not least, to the progress made in medical science.
I hope that, when the economic, social and health consequences of the increase in average life expectancy and the ageing population are discussed and analysed, the emphasis will not just be on the role that elderly people must be able to play in modern society today but also on the right, for example, of each elderly person who loses their independence to continue to enjoy a guaranteed quality of life. We need all the States of the European Union to focus once again, more intently, on promoting the active involvement of elderly people in social and cultural life. Indeed, it would be very valuable for our society to aim at adopting that approach, for it must treat the elderly person not just as a potential user of services but as a person who is still useful to society as a whole too.
I warmly welcome the new Community programme that the Commission is preparing to launch in the second half of the year - not least because the Commission has not done a great deal on this matter thus far - in an attempt to remedy a situation which the Commission itself has described as disturbing in terms of the preservation of the quality of life of elderly people.
In other words, there needs to be an effective, coordinated action at European level if we are to address the issue of ageing, which is both a challenge and, at the same time, an emergency, a burden on the future of all the European States, particularly my country, Italy, where Genoa holds the record for the city with the greatest proportion of elderly people in the entire Union.
Mr President, ladies and gentlemen, last Saturday, in Madrid, I participated in one of the many round tables organised within the NGO forum that accompanied the Second United Nations World Assembly on Ageing.
At this meeting, it was revealed that ageing is a phenomenon affecting both the North and the South, despite the growing divide and inequality between societies in the developed world and those of countries that are fighting to overcome underdevelopment. Perhaps the most interesting aspect was understanding that, regardless of location, there are three specific priorities for the elderly.
The first concerns healthcare at an age when people's health requires care that is more and more costly; the second is the guarantee of economic security in order that the elderly can continue to live independently when, because of their age, they have to stop working; and the third is the social consideration, respect and appreciation that society adopts towards the elderly, not only in recognition of the services they have provided - which should also be the case - but also with regard to the role and function these elderly people should fulfil within our social framework.
A satisfactory response to these three priorities will increasingly enable the elderly to live in dignity longer, which is to be welcomed. In general terms, the EU Member States have managed to respond in a way that basically satisfies the two first priorities: health care and economic security, although benefits are often frankly inadequate and need to be increased, and we must remain alert to any potential threats to such benefits. On the other hand, little or no progress has been made on the third priority, that of consideration and respect for the role of the elderly in our societies.
The picture in the developing world is even worse. In these countries, none of the three stated priorities have been satisfactorily met and, if there is any sign at all, this is to be found in the third area, that of respect for the elderly and of assuming shared responsibility for them, in which some positive signs have been reported.
Within the demographic factors that alter migratory flows on a daily basis, these are other challenges we must confront. This was achieved by the Second United Nations World Assembly on Ageing in Madrid, which set out a whole new strategy that the European Union must resolutely support, as we are doing in Parliament by approving today the excellent proposal put forward by Mr Podestà. We should do this for our own future as well as for the future of a world which needs to demonstrate increasing solidarity, and consequently, treat the elderly with greater fairness.
Mr President, the World Assembly on Ageing is obviously very important in that it is expected to provide policy guidelines to guarantee the rights of the elderly and their quality of life and, most importantly, the fight against discrimination. As Commissioner Anna Diamantopoulou said in Madrid on Monday, with people living longer and enjoying better health, we have room for a new life model, a new society which pro-actively reflects technological and scientific achievement.
However, that is not the case today. On the contrary, every day Cassandras everywhere are peddling doom and gloom, with prophesies of a planet drowning under the weight of 6 billion people, of wealth-creating resources being exhausted, of the natural environment being destroyed, of poor nations increasing and multiplying while we in the developed world grow old and die out and our insurance systems crumble.
The solution offered by Malthusianists is to reduce the birth rate in third world countries and increase our own birth rates. Such are the ethics of the developed world. My own view is that there is a direct correlation between the uneven distribution of people on the planet and the demographic problem on the one hand and the development and distribution of the planet's resources and the question of social justice, education, equality of the sexes, human rights and development standards, on the other. The future of the planet is clearly not under threat from the starving children of the Third World or the ageing population; it is under threat from consumer standards and the way of life of the third of the earth's population who live in the developed world. That is where we need to intervene and that is where we need a new demographic policy.
However, until such time as we have the integrated policy of sustainable development which the Commissioner referred to, we should follow the sound advice of those who propose that we abandon our restrictive immigration policy and give immigrants full social and political rights. The population and workforce in Sweden and Germany would have been seriously depleted without their policy of integrating immigrants and fully recognising the right of women to work. Strengthening these two policies could resolve the problems in the short term. However, they will only be resolved in the long term under a fair - and very different - system of economic and social development.
To close this debate, I have received five motions for resolutions
We will now proceed to the vote.
Simplified procedure:
Proposal, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, for a Council regulation imposing certain specific restrictive measures directed against certain persons and entities associated with Osama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan (COM(2002) 117 - C5-0132/2002 - 2002/0059(CNS))
Before the vote:
Mr President, as regards the first request by the Council for the opinion of Parliament regarding the UN Security Council's freezing of funds, I would like to inform Parliament that the Commission will give its full attention to the amendments proposed by Parliament and promote their adoption by the Council where the EU Treaty, the UN Charter and the urgency of the matter so allow.
Secondly, the Commission is also open to further discussion with Parliament on the tension that will inevitably arise between the continued efforts to eradicate the financing of terrorism and respect for civil liberties and human rights.
Mr President, I have asked for the floor simply to request that this legislative proposal be referred back to the Commission as unanimously voted by the Committee on Agriculture and Rural Development. This is not because we do not agree with it, but because it does not include synthetic alcohol and the Committee on Legal Affairs and the Internal Market has not found a legal basis to be able to include it. Therefore, I would ask Members to vote against the legislative proposal, so that it can be referred back to the Commission.
Mr President, the Commission cannot agree at this stage with Parliament's position rejecting the proposal and calling on the Commission to withdraw it. If Parliament votes in favour of this position, which the Commission would regret, my colleague, Mr Fischler, would have to reflect on the situation and confer with his colleagues on the course of action to be taken. However, Commissioner Fischler is, I believe, going to discuss this problem with the parliamentary committee.
Thank you, Commissioner. In that case the matter is referred back to committee.
Report (A5-0087/2002) by Pere Esteve, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the Commission communication to the Council and the European Parliament to prepare the meeting of Euro-Mediterranean Foreign Ministers, Valencia, 22-23 April 2002 (SEC(2002) 159 - C5-0128/2002- 2002/2057(COS))
(Parliament adopted the resolution)
Report (A5-0076/2002) by Vasco Graça Moura, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the Commission communication on an EU Strategy towards China: Implementation of the 1998 Communication and Future Steps for a more Effective EU Policy (COM(2001) 265 - C5-0098/2001 - 2001/2045(COS))
(Parliament adopted the resolution)
Report (A5-0071/2002) by Carlo Fatuzzo, on behalf of the Committee on Employment and Social Affairs, on the Commission communication 'Supporting national strategies for safe and sustainable pensions through an integrated approach' (COM(2001) 362 - C5-0012/2002 - 2002/2017(COS))
. (IT) I would like to table an oral amendment to Amendment No 16, tabled by Mr Pronk and Mrs Lulling, which reads: 'considers that the Member States must shoulder their responsibility to guarantee pensions which will enable every pensioner to lead a dignified and independent life and to participate in social and cultural life'. As an oral amendment, I would like to add the words 'with the support of the European Union and with due regard for subsidiarity'.
I would like to table an oral amendment, inserting the word 'compulsory' before the words 'pensions system' in the clause 'calls in particular on the Member States to maintain a well-functioning pensions system' in the last line of Amendment No 12 tabled by Mr Pronk and Mrs Lulling. The last two lines will therefore read as follows: 'calls in particular on the Member States to maintain a well-functioning compulsory pensions system'.
Terrorism must always be fought on the basis of legal certainty. We support every improvement along those lines. There must be an improvement in the right of citizens to go to court in order to have their cases tried. That right should also apply to human rights issues. Our vote is an expression of our desire to combat terrorism and does not relate to improvements in legal certainty which, we believe, should go further and be reviewed in a national and European perspective.
. I am in favour of procedures to enable the sanctions list set up by the UN Sanctions Committee to be revised where justified as set out in Amendment No 2. The list is extensive and we are taking it on trust.
I would like to have had more certainty about the proposed role of the Court of Justice taking into account the role of the courts of the Member States.
I am not sure about the implications of Amendment No 9, which covers the Commission's proposals on the transmission of information received by the Commission to the competent authorities of the Member States. The further transfer of this information to Parliament and its 'competent committee? and 'in accordance with relevant procedures? is vague.
I strongly support the proposed amendments to the Commission's text on respecting human rights and humanitarian need.
I did not participate in the vote as I consider this to be a serious issue. Anything to do with tackling terrorism is important. Blocking off the supply of funds to terrorist organisations and their associates is one of the most important means at our disposal in dealing with the Al-Qaida networks. I would like to have had more time to examine this aspect of the proposal and, if necessary, to have had time to strengthen these measures even further.
(Abbreviated pursuant to Rule 137(1) of the Rules of Procedure)
We confirm our unreserved commitment to combating all forms of terrorism and voted for the amendments we tabled together with the other groups, because they could - by providing for appeal to the European Court of Justice - provide legal protection for the European citizens. The names of some of the citizens have already been included in the list annexed to the regulation, even though no evidence has been produced of their connection to terrorist movements or involvement in terrorist activities.
However, we voted against the regulation, both because of the procedure employed - this is the fourth time we have voted on terrorism with an urgent procedure, without a report and without a debate - and because of the content of the regulation, for we are voting on a list of names given to the UN by the CIA with no evidence and no possibility of our having access to any evidence there may be.
The procedures for drawing up the list of natural and legal persons, groups and entities laid down in Article 2 of the regulation clearly violate the sacrosanct rules on the right of defence of EU citizens - also enshrined in the recently proclaimed Charter of Fundamental Rights - introducing a freeze on the financial assets and resources of those concerned without any possibility of democratic and/or judicial monitoring of the evidence on the basis of which they are included on the list.
I therefore call upon the Council to take into consideration the amendments adopted by Parliament, at least, and to make the necessary changes to the proposal for a regulation.
. Yet again, the European Parliament has been asked to apply urgent procedure, concerning the question of fighting international terrorism.
The procedure following a request from the Council is unacceptable, since the crucial questions about the deleting and adding of names to the list of persons and groups suspected of being terrorists has not been solved, leaving it up to the UN sanctions committee alone to decide the procedure.
Furthermore, the EU regulation continuously refers to the resolution decided by the UN Sanctions Committee under the UN Security Council, without clearly specifying the role and part played by the EU Member States and the EU Court of Justice.
Even though we welcome the amendments tabled by the political groups of the EP trying to lift the scope and the content of the regulation, we voted against the regulation in general due to the procedure chosen, the lack of any possibility of changing the content, or the procedures for drawing up the list.
On more than one occasion - this is the fourth - the Commission has asked the European Parliament to vote in favour of restrictive measures against certain individuals and organisations in the aim of combating international terrorism without any prior debate on the issue, either in plenary or in the relevant specialised committee. This is a method that we reject and hence our vote against this proposal.
We reaffirm our complete and unequivocal condemnation of the terrorist acts that took place in the USA, as well as the need to produce a response based on joint efforts and international cooperation, within the framework of the UN and in full respect of its Charter. We also find it unacceptable that a list of organisations and individuals should be submitted to the European Parliament for its approval without any basis and without any evidence being provided, and this is the second reason for our vote against this proposal.
Furthermore, it is our view that the necessary fight against terrorism cannot be used as an excuse to broach fundamental aspects of the sovereignty of the Union's Member States.
We have abstained in the final vote on the Commission's proposal on freezing the assets of persons suspected of terrorism. However, we have given our support to the amendments, all of which contribute to improving the regulation.
The fight against terrorism is crucial and has our support. Freezing the assets of persons suspected of terrorism or collaboration with terrorism is an important element of this overall work. However, a procedure in which the UN Security Council and sanctions committee decide upon sanctions against individual people, entirely without the latter's being informed of the evidence or being given the opportunity to have their cases tried in court, is not acceptable. In this way, there is a danger of legal certainty's being eliminated.
Everyone on the UN's list must be notified immediately of evidence against them and of formally notified suspicions concerning them. They must be given the opportunity to have their cases tried in court. Clear and distinct criteria governing the way in which people's names are added to and deleted from the list must be established. The EU countries on the UN Security Council - Great Britain, France and Ireland - bear a major responsibility for upholding legal certainty and demanding that human rights are not compromised away. The Spanish Presidency and the Member States should take vigorous action in the UN and in relation to the United States in order to ensure that people's rights are respected.
In today's vote, we have supported a new Council regulation on international terrorism, together with important amendments adopted by Parliament which enhance legal certainty and promote respect for fundamental human rights.
We deeply regret the unlawful situation that has arisen for the three Swedes on the UN sanctions committee's list of suspected terrorists. There is clearly no legally tenable evidence against them. Instead, we are concerned here with a 'preventive' measure. The legal process in support of the Swedes must therefore be pursued further. We welcome the express reference in the amendments to the regulation to the fact that 'The Court of Justice of the European Communities has jurisdiction in actions brought by the persons listed [by suspected terrorists]?. The proposal for a regulation also states that 'a procedure should be established within the Community to amend these lists?.
Our country is bound under international law by the UN Security Council's resolutions on which the Council regulation is based, and it must respect that principle, even when a decision goes against us. The objective of the resolutions - that of fighting terrorism - is both legitimate and urgent, but so too is the objective of bringing about a change to the way in which they are applied. The Council regulation is a step in the right direction, but legal certainty and respect for fundamental human rights require continued and intensified efforts to change current rules governing sanctions.
Fundamental freedoms and rights must never be called into question. That is especially important in the fight against terrorism. Terrorism cannot be fought by curtailing democracy and human rights. According to the UN Charter, all Member States are bound by decisions taken by the UN Security Council. These decisions are binding but can never be absolute. There must be room for manoeuvre.
The sanctions committee's practice of accepting without qualification the United States' list of individuals and organisations suspected of terrorism is not acceptable. The fact that the list, which is not made public, is approved by the sanctions committee if no one on the committee protests within 48 hours opens the way to unsubstantiated decisions. It is a case of fundamental freedoms and rights being eliminated by a non-judicial authority when the individuals concerned are neither informed of what they are being accused of nor given the opportunity to appeal against the decision.
Parliament's amendments are crucial in order to guarantee EU citizens legal certainty. I am therefore able to support the Council regulation only in such an amended form.
. (IT) The radical Members voted against this document in order to express their opposition to terrorism and to emergency policies and procedures and their support for democracy and the rule of law and for the dignity of Parliament and the Members of the European Parliament.
We voted against the motion because this is the fourth time the European Parliament has been asked to adopt 'exceptionally' a document containing several gaps which seeks to take steps to combat terrorism, and the second time it has been asked to endorse without a debate or report the decision to freeze the assets of persons and companies on the grounds that they are involved in - unspecified - terrorist activities.
We voted against the motion because it is now clear that, after 11 September, it has become standard practice to exploit the urgent procedure, using it as an emergency measure in situations that do not justify this.
We voted against the motion because, as Members of the European Parliament, we refuse to do the job of the 'naturally' appointed bodies, namely the judiciary and the police, for them, or to take on their responsibility.
We voted against the motion because we are against a measure which should be the remit of the criminal police and which could have been debated and adopted using the ordinary procedure.
We voted against the motion in the hope that an initiative might be produced by Parliament as a whole opposing emergency procedures and policies which undermine the fundamental principles of democracy and the rule of law, doing the terrorists' work for them.
I should first like to congratulate my colleague, Elisa Damião, on the work that she has done on this extremely important issue.
All of us remember the long debates which took place in the eighties, when everyone refused to budge from their opposing camps. Some argued that the fact that asbestos was dangerous was not irrefutably proven, while those exposed to it rightly wanted the precautionary principle - as we now call it - to be applied. In the end, they had to take account of the various studies stating that asbestos was a particularly dangerous substance and that exposure to it could cause serious diseases. Since then, too many people have taken risks, risks for which the price is paid in the longer or shorter term. This is because some diseases have a long incubation period from the time when fibre is lodged in the body until the point of biological degeneration.
The majority of Member States have now banned the marketing and use of products containing asbestos. Nevertheless in some sectors the risk persists. I am thinking in particular of work to remove asbestos and maintenance or repair work on buildings containing asbestos.
(Explanation of vote cut short pursuant to Rule 137(1) of the Rules of Procedure)
First of all, I should like to thank both our rapporteur in the Committee on Employment and Social Affairs, Mrs Elisa Maria Damião, and the committee as a whole for the work which they have proposed to us.
Everyone is now aware of the significant risks of contracting serious diseases run by those exposed to asbestos, during its manufacture, of course, but also when it has to be handled for removal purposes.
It was therefore a matter of urgency to strengthen Directive 83/477/EEC on the protection of workers from the risks related to exposure to asbestos at work. It was in this spirit that the Committee on Employment and Social Affairs worked on the proposal tabled by the Commission: our report thus calls for a reduction in asbestos exposure limits for certain activities, in particular demolition, maintenance, repairs and specialised electrical and plumbing work.
The report also underlines the need for Member States to introduce dissuasive sanctions against breaches of legislation on removing asbestos.
Finally, the report provides for training for workers who are exposed to asbestos. This is an essential initiative and an effective strand of our policy on health and safety in the workplace.
(Explanation of vote cut short pursuant to Rule 137(1) of the Rules of Procedure)
With the proposal for a directive we are now debating, the Commission is seeking, albeit in a limited way, to refocus protection measures for the people who have hitherto been the most exposed: to review levels of exposure and re-examine the method of assessing the volume of asbestos fibres in the atmosphere; to insist on measures to prevent or reduce exposure to the minimum and to consider the assessment of risks arising from work in which exposure to asbestos is intrinsic or incidental. With the work in the specialised parliamentary committee and in plenary we have helped to improve the report with proposals that the rapporteur, Elisa Damião, and the plenary have accepted, specifically:
the need to pay particular attention to compliance with labour law, which takes on crucial importance in this sector, specifically the fight against greater job insecurity and compliance with health and safety regulations in the workplace;
the need for the Member States to pay particular attention to workers' rights, specifically where health is concerned, when mines or production plants are closed;
the removal of exceptions unless it is proved that the cases under consideration demonstrate no risk to the workers.
We now hope that the Commission and the Council will accept Parliament's proposals.
. I fully support moves to increase worker protection against the health risks of exposure to asbestos. Since the numbers of people affected by asbestos are predicted to rise considerably by 2020, legislation must be upgraded to further reduce acceptable levels of exposure. In order for the EU to show itself to be serious about non-implementation of this legislation, the use of sanctions against irresponsible employers is vital. I also welcome the move to provide EU funding for training and information about the health risks associated with asbestos. Essentially, this report should lead to a more sensible preventative - rather than curative - approach to asbestos poisoning and it could potentially result in much lower figures of workers affected.
. (DE) I voted in favour of the report of the Committee on Agriculture and Rural Development, and thus against this Commission proposal, because the latter far exceeds the targets set for the Commission in July 2000 by the Agricultural Council.
Rather than presenting a simple and straightforward regulatory framework for the supervision of the EU alcohol market and of trade patterns, the actual Commission proposal provides for the creation of a new Common Organisation of the Market. This, among other things, includes the provision that, after its entry into force, tried and tested national regulatory arrangements on objectives of importance to agricultural and social policy, such as care for the cultural landscape and the maintenance of meadows of indigenous dehiscent fruit, but not supporting small agricultural distilleries, would have to be repealed on the grounds of incompatibility with the competition rules of the Treaty establishing the European Community, even though they have, to date, been declared by the ECJ to be compatible with the Treaty establishing the European Community and with current Internal Market rules.
The creation of a new COM is also to be rejected at a time when there is general discussion about reforming the common agricultural policy away from market regulation and in the direction of a multifunctional approach for the future, and Agenda 2000 is about to be reviewed. I therefore call on the Commission to withdraw its proposal for the creation of a COM in agricultural alcohol and submit a new proposal closely adhering to the Council mandate of July 2000.
. (DE) The EU Commission sometimes really cannot stop itself from bothering us with utterly superfluous, unwanted and counterproductive proposals. The proposal for a regulation on the common organisation of the market in ethyl alcohol of agricultural origin is a truly magnificent example of a mania for inappropriate regulation.
Our Committee on Agriculture and Rural Development, therefore, did the only right thing in unanimously rejecting the proposal and calling on the Commission to withdraw it. I would not go as far as to call on the Commission to submit a new proposal, as there is absolutely no need for action in this sector apart from the need for common provisions to deal with the many openings for the substitution of synthetic alcohol for alcohol of agricultural origin. As, though, our learned jurists have confirmed that a synthetic product cannot be incorporated into a common organisation of the market in an agricultural product, this essentially sensible possibility on which our rapporteur's eye had alighted, was dropped. It makes no sense, though, to regulate only the market in agriculturally produced alcohol, as overall demand in the Community for alcohol is divided up 50/50 for the two types.
However, it must be said that market forces have, in the meantime, managed to achieve a balance, so that it really is not clear why what the market has arranged for the best should be regulated from the top downwards for better or for worse.
(Explanation of vote cut short pursuant to Rule 137(1) of the Rules of Procedure)
We are critical of Mrs Ayuso Gonzalez's report on a common organisation of the market in ethyl alcohol of agricultural origin. In our view, the report represents an outdated agricultural policy inappropriate to the conditions and needs of a modern, global society. In contrast, the Commission's proposal for an organisation of the market without intervention measures would be a step in the right direction. On that basis and in the light of the impending general review of the EU's agricultural policy, we have chosen to vote in favour of the Commission's proposal.
We welcome the Barcelona Process and are therefore in favour of the report. We are, however, opposed to the creation of a Euro-Med Bank, which would only duplicate the work of the European Investment Bank and the African Development Bank. However, we support the proposal to create a lending facility within the EIB, to be evaluated after it has been in operation for a year.
We advocate closer relations between the Member States of the European Union and the countries of the Mediterranean, and feel that this must be developed on the basis of enhancing economic and cultural relations between these countries, respecting the interests of each and every one in order to achieve development and to improve the living standards of all peoples.
This is why we are critical of the proposals put forward by the European Commission and supported by the Council to use the 'Barcelona Process' to undertake, in the framework of this process of association agreements with these countries and of the creation of a 'free trade zone', the liberalisation of services and of agriculture and, generally, the neoliberal guidelines laid down at the WTO Conference in Doha.
Furthermore, we are concerned at the objective of defining the fight against terrorism as a central political priority, thereby disregarding the necessary consideration of its root causes such as, for example, the resolution of the conflict in the Middle East or in the Western Sahara, in the framework of the UN resolutions, or providing a response to the most basic needs and shortages that affect many populations, guaranteeing economic development and improving social conditions in the countries of the Mediterranean.
Because of its strategic importance and mainly in the context of eastward enlargement and of the new international political context that has arisen as a consequence of 11 September, the Mediterranean region warrants a sustained strengthening and deepening of euro-Mediterranean relations and consequently of the Barcelona Process.
The main aim of the Barcelona Process is to develop a euro-Mediterranean zone of peace and of shared prosperity. There can, therefore, be no doubt as to the importance of and the need for the continuation, revitalisation and deepening of existing cooperation instruments.
I therefore give my support to the Action Plan which will be proposed by the Commission at the Interministerial Euro-Mediterranean Conference due to take place in Valencia, which I believe accurately reflects the concerns and the challenges currently facing the Euro-Mediterranean Partnership. Nevertheless, and to conclude, I should like to stress the three points of the Action Plan to which I feel we should give priority: strengthening the feeling of belonging and of partnership of the Mediterranean countries by reorganising structures for dialogue and working methods; support for the private sector and greater dialogue between cultures and civilisations.
. (DE) I have just voted in favour of Mr Graça Moura's report on the EU's strategy towards China and have consequently supported various amendments. Thousands of nuns and monks are continuing to be persecuted, imprisoned and mistreated. Tibet's cultural and religious autonomy is being denied. There is systematic settlement by Chinese people, so that Tibetans are increasingly becoming a minority in their own country.
The report is right to take up Parliament's repeated call for the appointment of an EU special representative for Tibet. It also recalls the resolution of two years ago, in which Parliament called on the EU Member States to recognise the Tibetan government-in-exile within three years in the event of the Tibetan situation stagnating or getting worse.
There is no alternative to a peaceful solution in the form of negotiations between the Chinese government and the Dalai Lama - without any preconditions. As president of the Tibet Intergroup, I see complete autonomy for Tibet as a core objective. Such a bilateral solution should also be advantageous to the Chinese, who are concerned about their international reputation. Its starting point is the Dalai Lama's five-point plan and the speech he gave to our plenary meeting on 24 October 2001.
What I find most lamentable is the attitude of the EU, which did not put China's human rights violations on the agenda at Geneva, preferring to deal with them in the context of the dialogue between the EU and China - and hence behind closed doors.
- (NL) As the world's most populous country, China forms a military and economic power. The governing Communist Party no longer has anything to do with rebellious movements of workers and farmers who fought against exploitation and lawlessness in years gone by. The opposite is now true. With the help of the army, the police, the imprisonment of critics and the application of death penalties, it makes efforts only to secure forced economic growth. A strong state is targeting its own people and is creating as much scope as possible for a new group of entrepreneurs who, thanks to low wages and poor working conditions, will get rich quick. There is no room for strikes and demonstrations, or for freedom of association, freedom of religion or free elections. If China were a small country, there would be a broad consensus for putting it under pressure. Because it is large and important, friendship and trade relations are sought right across the political divide. I unreservedly denounce this preferential treatment of China which, unfortunately, is also being advocated by some colleagues in my political group. Earlier in this debate, my Dutch fellow MEP, Mr Belder from the ChristenUnie/Staatkundig Gereformeerde Partij [Dutch Christian Union/State Reformed Party], aptly remarked that a critical dialogue is inadequate as an instrument, easing our consciences as we take care of our own economic interests. I can fully endorse his conclusion in this case.
. I fully support this resolution which calls for enhanced co-operation between the EU and China. I believe that the EU has a vital role to play in helping to shape China's economic, social and political agenda. China's accession to the WTO is to be welcomed, but the EU must not become complacent: human rights and the UN conventions that China has ratified are still far from fully respected. I feel that the report shows the right balance between encouragement of China's economic and social reforms, as well as denouncing its perennial abuses of human rights and the rule of law. EU-China relations continue to be hampered by issues such as the oppression of Falun Gong practitioners and the imprisonment monks in Tibet. Therefore it is equally important that the EU shows itself to be tough on these issues and willing to engage with China.
Mr President, I would like to start by thanking the Members from all the Groups who voted for or, in any case, have taken part in the debate on this report, which seeks to guarantee secure pensions for all the citizens of Europe. We cannot, of course, work miracles, but the European Union can do something - and I believe it can do a lot - for citizens who have worked all their lives and have the right to have the value of their work recognised when they have grown older and need to receive something from society in return. It is right for their money to be employed well and for them to enjoy long, very long lives as pensioners.
Mr President, in the end I voted in favour of Mr Fatuzzo's report, despite the fact that some of the amendments that I had tabled with Mr Brok, on behalf of my group, had been rejected. It is a pity, because they clarified the aspects of pension policy for which the Member States are responsible and the - very few - aspects for which the European Union is competent.
The oral amendment tabled by Mr Fatuzzo to our Amendment No 16 talks about the Commission's support for guaranteeing the right to a pension. The word 'support' may cause confusion. It must be clear that there can be no question of the Commission providing funding to enable the objectives laid down in this paragraph to be met, objectives with which all of us agree. The Commission cannot provide financial assistance: all it can do is support a process, as it does with open coordination. Moreover, we welcome the Commission's initiative, in the same paragraph, seeking to guarantee safe and sustainable pensions. This would have been more than enough.
I had not realised that our Socialist colleagues - who are after all quite vigilant when it comes to social security - thought that they had caused confusion here between Community competences and the sacrosanct principle of subsidiarity. Yesterday the entire Left in this House violently opposed the Barcelona proposal that it would be worthwhile and necessary for many more people over the age of 50 to work. In this case, we are in favour of subsidiarity, all the more so when we are talking about something for which the Member States have full - and not shared - responsibility, which is the case for the three pillars of our pension systems.
The Fatuzzo report on the sustainability of pension systems in the European Union offers a fascinating insight into how Brussels manages to take over an issue, as if it went without saying that it was competent to do so, when there is not a single word in the Treaty on pensions, which are legally - there is no doubt about it - the sole responsibility of the Member States.
It all starts, as usual, with cautious Commission communications, seeking to show that the sustainability of pensions has a more or less direct influence on certain European competences. Similarly, in the conclusions of various European Councils (Lisbon, Stockholm, Gothenburg, Laeken) 'brief phrases' are slipped in to legitimise what the Commission is doing. Then one day the idea has taken sufficient hold for the Barcelona Council in March 2002 to call - to general amazement - for the average retirement age to be increased by five years. This is bordering on Europe interfering, pure and simple, without any democratic debate having been held.
Admittedly, most of the ideas expressed are more or less along the right lines. But this is an essential tactic in this method of competence creep: for the transfer of competence to be invisible or painless, the policy line expressed must, first, be indisputable.
Our pay-as-you-go pension systems are under threat. For clearly identified demographic and economic reasons. Everyone is aware of this. In France, a white paper raised the alarm more than ten years ago. But since then nothing, or nearly nothing, has been done apart from a few reports here and there whose conclusions basically reflected the ideological sympathies of those who had commissioned them. The only thing that has really changed is the imminence of the predicted financial catastrophe.
The French presidential candidates, Chirac and Jospin, have not made any real proposals to save our pensions, which will no doubt save them breaking their promises. And in Barcelona, without the electorate's knowledge, they, along with the rest, opposed the idea of the French having the right to retire at 60.
What this government lacks - like those which preceded it and most probably those which will succeed it - is determination and political courage. But their salvation will not come from Brussels. It cannot come from the European Union with its free-trade, ultra-liberal ideology, which dreams of allowing private insurance companies to make profits from billions of euro of social security, but which has still not been able to solve the problems of pension rights?
(Explanation of vote cut short pursuant to Rule 137(1) of the Rules of Procedure)
- (NL) As social security, public services and the level of prosperity improve, and the environment becomes cleaner, people's life expectancy grows. And with it the group that is dependent on a pension. While pensions are crucial for older workers, there are young people for whom retirement is a long way off and rich people who do not need a pension scheme. If you deem pensions unimportant, then you will consider them to be a liability which leads to higher taxes and premiums. Some politicians will seize this as an opportunity to call for freedom of choice, commercialisation and state withdrawal. Governments look into options for cutting costs or have saved insufficiently for sustainable pension provision. On this basis, an agreement was reached in Barcelona to increase the pensionable age by an average of five years by 2010. At the same time, workers are fighting to have the pensionable age reduced to 60 or 55. As was the case here in Strasbourg on 7 February, when public transport ground to a halt for the entire day. As long as pressure of work continues to rise because the working population is required to deliver maximum productivity, we should not be surprised if people burn out at an increasingly younger age. This is why I opt for the variant of a guaranteed pension for everyone, so that people can retire at a reasonable age without being condemned to a life of poverty.
The Commission deserves credit for having appropriately addressed an issue which is crucial to social cohesion in a 15-Member State Europe, soon to be a 27-Member State Europe. It must also be complimented on having done so adopting a line and principles which, preserving the subsidiarity criterion, facilitate the creation and development of common guidelines and goals through the open method of coordination and the national action plans on pensions. However, we believe that, although the Commission communication covers a wide range of aspects, it fails to give adequate consideration to the scale of the issue or, therefore, to its future assessment.
Mr Fatuzzo, whose work I support, has stressed a large number of specific points, starting with the need to codify in future indicators what is actually pension provision and what, on the other hand, is welfare provision although, by mere political whim, a burden on pensions saving and therefore on the resources of the underwriters.
Two further points deserve a mention: the first concerns the removal of taxation on pension schemes, the second essentially social cohesion within the individual States. With regard to the first point, it would, in fact, be absurd to consider, as happens in some States, the gross amount of pension expenditure when we know that that amount is subject to taxation in any case, irrespective of the different levels applied. With regard to the other point, cohesion, there is no doubt that the disadvantaged territories of the Member States can and must benefit from incentives for the development of local economies and therefore of employment.
(Explanation of vote cut short pursuant to Rule 137(1) of the Rules of Procedure)
. (EL) Pension rights are not being dealt with as a basic requirement of the working classes which the state has a responsibility to satisfy, they are being dealt with as an 'indicator', an 'expense' which undermines the objectives of the stability pact and prevents big business from increasing its profits.
'Meeting social objectives' and maintaining economic viability are being used to promote a policy which tramples all over workers' social insurance rights in a bid to reduce the price of labour.
The sole purpose of insurance reforms in the context of capitalist restructuring is to abolish workers' rights, extend flexible forms of employment and commercialise health and welfare, while the insurance funds gamble their reserves on the stock exchange.
The need to reduce state expenditure and the need for action to resolve the demographic problem, for which the system and anti-grass roots policies are to blame, are being used as a cover-up in order to abolish basic rights, increase the retirement age, extend working life to lifelong work and convert pensions to welfare benefits, while the problem of unemployment is getting worse and part-time employment is increasing.
Statements about the dignity and independence of the elderly are hypocritical and misleading, given that 70% of pensioners live below the poverty line, as are statements about equality of the sexes, because the way is being paved to increase the retirement age of women and abolish the right to early retirement, maternity protection etc.
We support a social security system which satisfies the needs of the people, with national insurance and a free national health service for everyone, lower retirement ages of 60 for men and 55 for women and 50-55 in professions with serious health risks, shorter insurance periods and full, stable employment.
I have voted against Mr Fatuzzo's report on safe and sustainable pensions. My main criticism is that the report is designed to open the way for a transition from the open coordination method to a Community method in which all the institutions participate fully.
I believe it would be unfortunate if the open coordination method were to be abandoned through opening the way for a process leading to the Community method's also being applied in the pensions area. Nor is there any support for this in the Treaties. I have not therefore been able to vote in favour of the report.
On the pretext of seeking to guarantee 'safe and sustainable pensions', the Fatuzzo report subscribes to the liberal ideology of attacking pensions.
In this report, we are treated to all of the current commonplaces on the subject, the main one being that the pensions problem is above all a demographic issue.
I do not think that there is a 'pensions problem'; the problem which haunts the whole of Europe is above all a problem of unemployment. A society of full employment would not have any problems with pensions. That is why I am in favour of a massive recruitment policy in the public services and a ban on mass redundancies in profit-making companies, and why I am against a cut in employers' contributions.
If we defend pensions, we are defending the interests of the world of work, and an increase in the retirement age, as the Barcelona Summit recently recommended, is unacceptable.
It is out of the question to attack the pay-as-you-go pension system with pension funds, as has been proposed.
We are in favour of European workers all contributing for the same period of time, and no pensioner should have a pension that is lower than the minimum wage, which should moreover be increased.
(Explanation of vote cut short pursuant to Rule 137(1) of the Rules of Procedure)
. (PT) This report is part, in general terms, of the Financial Services Action Plan and the integration of the risk capital markets, as decided at the Lisbon Summit and followed up in Stockholm, with a deadline of 2003 for the integration of the securities markets and of 2005 for the complete integration of the financial markets.
On the basis of the mystifying idea that venture capital is a means of resolving the financing needs of the SMEs and their start up capital, as if this integration could be a solution to their problems, once again an attempt is being made to move towards an economy increasingly based on finance, by means of the risk capital market and the participation of SMEs in volatile markets, centred largely on the huge pension funds. Hence the rapporteur's call for the liberalisation of pension fund investments in risk capital, favourable tax treatment for the capital gains of SMEs, the protection of the Community patent and tax benefits for fund investments in risk capital schemes.
For all of these reasons, we voted against the report.
The report seeks to obtain new benefits for capital, an aim which it does its best to dress up with modern justifications. It cites the supposed difficulties which start-ups have in obtaining funds, and irresponsibly proposes allowing pension funds to invest in more high-risk projects, even though a considerable amount of money has been swallowed up by the fanciful dreams of the 'new economy'. The report calls for the removal of 'the fiscal, regulatory and administrative barriers? encountered by new small companies, which - if you believe the report - are capable of closing 'the knowledge gap between Europe and the US' practically single-handedly. The fact that the report stresses the interdependency of risk-capital and the stock exchange shows clearly what this is all about: oiling the wheels of capitalism on the pretext of innovation, and creating a preferential status for small companies, which would allow the large groups to outsource even more of their activities, reduce their taxes and relax the few constraints that the Labour Code still places on them. For these reasons, I voted against this report.
. I fully support this report to enhance present legislation to protect minors. It is recognised that a child's welfare is the responsibility of their legal guardians, but children are exposed to all manner of potential malevolent influences in the media, and especially from the Internet. Whilst the EU has been active in protecting children from harmful media influences, such as the 1999 action plan and the Council recommendation, it is high time that a more concrete action plan was developed which involves not only policy-makers, but also NGOs, consumer groups and voluntary associations. Controlling the media is a mammoth task and Europe needs to draw on as many expert sources as possible in order to harness what is increasingly a harmful influence on children. We should never forget that the so-called new media, the Information Society, is a double-edged sword where children are concerned: it is a valuable information and learning resource but can also expose them to detrimental information.
Mr President, it is somewhat regrettable that the European Union does not have the competences in the area of culture and education that we might wish. Mrs De Sarnez's report is for that reason a slight and modest start at getting appropriate steps underway in the international education market. I hope that this initiative will be followed by many others.
One of the items listed is the inventory of student mobility, the obvious problem with which is that many students are already not taking the road abroad because they will later have substantial difficulties with recognition. My own region, which is bilingual and at home in both Italian and German language areas, is also affected by this, but gets into difficulties simply because of the lack of recognition. We hope that our young people, and many others from elsewhere, will be able to avoid these difficulties in the future.
. (EL) The title "strengthening cooperation with third countries in the field of higher education" conceals a new endeavour to export the European Union's education model to candidate countries, other countries on the European continent and third world countries, witness the report's emphasis on developing "internationally competitive systems of higher education". This clearly illustrates that education is being dealt with as a commodity, open to the rules of the market, liberalisation and competition. And what is even more terrifying is that the report proposes a European university label(!) as if education was some sort of electrical appliance or washing powder on a supermarket shelf. The parliamentary report outdoes even the Commission text at this point.
The report contains the usual mantras of student and teacher mobility, common curricula and even common diplomas, recognition of teaching modules, training courses and diplomas, all of which are used as a pretext for reducing university studies and education in general to the lowest common denominator. And, needless to say, the report reminds us of the Bologna and Prague declarations spearheading the European Union's intervention in the education systems of European countries, members and non-members alike.
The Communist Party of Greece is fighting for overall improvements to higher education and for subsidised, free higher education and it is fighting to stop education establishments from being commercialised and run on business lines. That is why the MEPs of the Communist Party of Greece voted against the report.
. I fully support this draft resolution to enhance high-education co-operation with third countries. Education is changing rapidly to fit the needs of the so-called knowledge society and new economy, and it is generally recognised that the US has the competitive advantage over the EU in this domain. The departure of the best and brightest students overseas is a sad indication of this. If we focus on assuring the mutual recognition of qualifications and invest in language training for those students who could potentially learn in another European country, we will go some way towards closing this gap. Education must be seen as a core component of the Lisbon strategy and there must be detailed, continuous and rigorous attention paid to ensuring that our education is open to all and is of as high quality as the American system. Indeed, Europe must capitalise on the fact that for those people who want to increase their skills base and learn languages, this is the ideal destination to do so.
Mr President, by some mistake my group was not able to speak during the debate and so I will restrict myself to delivering an explanation of vote, which I am very happy to do having been the rapporteur of a report on the subject of old age dealing with the communication 'Towards a Europe for all ages'.
I feel that the European Parliament's undertaking to present a report today, a report endorsed by all, moreover, is extremely positive, for it overturns that wholly negative preconception of elderly people as a burden, a dead weight carried by society, which, indeed, fails to accord them that attention we would wish them to receive. The elderly are ultimately a resource and must therefore be considered in positive terms. European Union and world policies must start to be more attentive to elderly people, to show more appreciation of the humanity and culture they have to pass on which is extremely important for the younger generations, culture which can be manifested at the level of work for elderly people who are still active, culture which is expressed not least in terms of awareness and familiarity with history, which humanity must consult increasingly closely if it is to avoid those huge errors which are currently being made, especially at the level of world stability and peace.
I feel that this resolution contains extremely positive points relating to the European Union's active policies on elderly people, in terms of both free time, work and rights of citizenship, and, most importantly, in terms of the potential for action still possessed by the elderly which they can most certainly use to the benefit of the community as a whole. Therefore, in expressing our support for this resolution, I feel we can say we have also made a contribution to the events in Spain and to the Second United Nations World Assembly too.
I should to take the opportunity offered by this debate and this resolution to reiterate my firm conviction on the important question of ageing in general, which I believe is the positive consequence of longer life expectancy and the ageing of developed society rather than of a fall in the birth rate. We have to move beyond the idea of ageing as a handicap and look on it as a valuable resource to society.
Obviously this means we need more social action and solidarity and benefits tailored to all ages and we need to safeguard pension schemes, but the importance of the elderly to society goes far beyond that.
It takes account of their experience, what they have lived through, their voluntary help and what young people can learn from them.
It imposes a different attitude towards ageing.
We need a real 'cultural revolution' if we want to prevent an ageing society from being seen as a society in regression.
So-called modern society would do well to take a leaf out of the book of traditional societies here.
That concludes the explanations of vote.
(The sitting was suspended at 12.45 p.m. and resumed at 3 p.m.)
The next item is the debate on topical and urgent subjects of major importance.
The next item is the joint debate on the following motions for resolutions:
(B5-0210/2002) by Mrs Malmström and Mrs Thors, on behalf of the ELDR Group, on Moldavia/Moldova;
(B5-0212/2002) by Mr Sacrédeus, Mr Suominen and Mr Posselt, on behalf of the PPE-DE Group, on the disappearance of a Member of the Moldovan Parliament;
(B5-0219/2002) by Mrs Elisabeth Schroedter, Mr Staes, Mr McCormick and Mr Bouwman, on behalf of the Verts/ALE Group, on the political situation in Moldavia/Moldova and the disappearance of Vlad Cubreacov;
(B5-0232/2002) by Mr Wiersma, on behalf of the PSE Group, on the political situation in Moldavia/Moldova and the disappearance of Vlad Cubreacov;
Mr President, Moldova's internal political situation has deteriorated fast since Parliament's delegation visited the country last autumn. Then it seemed that social and economic reform in Moldova was making headway despite the many difficulties and obstacles. Now the news from Moldova is that the principles of human rights and the rule of law have been violated, the people's democratic right to stage demonstrations has been disregarded, and, furthermore, restrictions have been placed on the activities of the media.
Members of Parliament are particularly worried about the disappearances of Moldova's opposition leaders, which sparked unrest there. We have reason to fear that there is a connection between these disappearances and the country's political problems. We obviously hope that everything possible will be done to find the disappeared persons unharmed, and that an independent and thorough study will solve the mystery surrounding these cases.
The motion for a resolution quite rightly calls on the Moldovan government to adhere to the rules and procedures of democracy, and give an assurance that it will respect the principles of human rights and the rule of law. The Moldovan Parliament must also revise its decision to abolish the parliamentary inviolability of members of the opposition and desist from any renewed suppression of that inviolability. It also has to be made clear to the ruling party that it cannot abuse the powers it has to disband the opposition.
When considering Moldova's problems we have to remember that the country's economy has collapsed since the break-up of the Soviet Union. Poverty and sluggish social reform have led to an increase in crime and the growth of the shadow economy. The internal political situation is being aggravated further by the problem of Transnistria. A return to socio-political stability and a regard for human rights and the rule of law will also be vital if the country's economic problems are to be resolved.
I think it is important that the European Parliament clearly states its position to the Moldovan Parliament and government, as well as the party in power there, which is what is being done in this motion for a resolution.
Mr President, just over a year ago, Vlad Cubreacov visited my office in the European Parliament in Brussels. We talked about the conditions under which politics was conducted in Europe's poorest country, Moldova. Vlad Cubreacov told me about assassination attempts to which he had earlier been subjected. As a Swede and as a Member of the European Parliament in Strasbourg and Brussels, I knew that here was a courageous man. He is prepared to stand up for the values of freedom, as well as for the rule of law, political pluralism and democracy -things which cost so little in our own countries but which, for him, cost so much.
About three weeks ago, I received a telephone call from Brussels, telling me that Vlad Cubreacov had disappeared. The person who had sat in my office and with whom I had talked warmly and companionably about politics had disappeared. We in the European Parliament, and not only those of us who are Christian Democrats belonging to his sister party, are deeply concerned about his fate. Moldova needs a new future. It is therefore deeply worrying that one of the country's foremost opposition representatives in Parliament has disappeared. It is also a source of deep concern that the Communist government in Moldova has removed the political immunity of a large number of members of the Christian Democratic Party and that their political activities in Moldova may in the future be completely destroyed.
Moldova is a country in search of its cultural and political identity. In the struggle concerning whether the country is to be Western- or Russian-oriented, political activity must never lead to political disappearances and to people's lives and health being threatened. We in the European Parliament are all working for a free and democratic Moldova.
Mr President, ladies and gentlemen, you are right: a serious political crisis is at hand in Moldova. I do not share the opinion of the Council of Europe's rapporteur, who believes that there is still a chance of the government itself finding a solution to this political crisis.
I suspect that, following the vote on the lifting of the immunity of two opposition politicians - something I regard as irregular - the ruling parties see themselves as victors and do not grasp what three months of mass demonstrations mean, namely that they have forfeited the confidence placed in them and that they themselves are no longer in a position to lead their country out of the crisis at the present point in time.
I fear that the crisis in this utterly impoverished country will escalate and thus make it ungovernable. I therefore believe that immediate action by the Council and the Commission is required and that they should not wait until the chestnuts are back in the fire. It is my view that the following must be done. The EU, the OSCE and the Council of Europe must form a troika to mount a short-term mission to the country. This mission must reach agreement with the government as to what steps have to be taken in order for the crisis to be resolved. Sanctions will also have to be discussed so that the government does not take these steps half-heartedly.
The steps required include, in my view, exemption from punishment for those who have protested peacefully in the past or may do so in the future, the withdrawal of all resolutions on the Russian language and on the teaching of history, the revocation of all the measures that amount to censorship of the media, and the securing of basic conditions for political and economic development.
Mr President, Commissioner, ladies and gentlemen - few on the ground though you may be - Moldova is a country with which the European Union has a privileged relationship. It is also a TACIS recipient country and a country that may still be unstable, but is giving repeated consideration to strengthening its relations with the European Union and to perhaps, one, day, joining it.
Developments in that country are, though, deplorable in the extreme and give grave concern not only to us but also to most of its population. There were, in any case, 80 000 people on the streets on 31 March, showing that quite a few are still going back on the streets to demonstrate despite repression and obstruction.
What worries us is the relationship between the government and the opposition, which is neither healthy not democratic, nor, in our view, acceptable. We are, of course, concerned above all at the disappearance of a number of opposition politicians, including a number of highly prominent members of the opposition party and parliamentary deputies. Some of them were threatened or assaulted before disappearing altogether. That, as has already been said, is absolutely incompatible with democracy.
That other members of the parliamentary opposition have been threatened with the suspension of their immunity is also a cause for concern on our part. That procedure is part of everyday normal life, but the way things stand in Moldova makes such suspension contrary to democratic practice. This being so - and I do not want to repeat all that has been said by Mrs Schroedter - we cannot continue to be bystanders. We must act, and act together. It is not on for things to be done in the middle of Europe - and Moldova belongs to this Europe of ours, and is to be respected by us as such - that belong to the darkest days of dictatorship. We find them unacceptable.
Mr President, the Commission shares your concerns at the current situation in Moldova, as you know from the last urgent debate on this question here in the House a month ago, at which Franz Fischler spoke on the Commission's behalf.
What particularly concerns us at the moment, as it does you, is the disappearance of Mr Cubreacov, one of the leaders of the opposition, the man who in fact visited you, Mr Sacrédeus. This incident, at a time when pressure on the organisers of and participants in the protest movement is being stepped up, is all the more worrying in that the Moldovan parliament has just voted to lift the immunity on several other members of the opposition, as Mr Swoboda has just pointed out.
What do we do when we meet the Moldovan Minister of Foreign Affairs, as we did in February? My colleague, Chris Patten, has described the political situation in Moldova, especially the outstanding question of the secessionist region of Transnistria. The Commission will relay its concerns about the worsening political climate in Kishinev to its Moldovan counterparts whenever the opportunity arises; the next opportunity will be at the cooperation council in Luxembourg next week.
That a politician - and leader of an opposition movement - can disappear without trace is alarming. We support the urgent appeal in your motion calling for a complete and thorough investigation by the authorities. We call on all the political players in Moldova to exercise restraint and not to take advantage of the deterioration in what is already a fairly tense political situation.
We shall remind the Moldovan government that it is vital not to exacerbate linguistic and ethnic tensions and to respect the principles of the Council of Europe and the OSCE which Mrs Schroedter referred to. The fact that the Moldovan government suggested to the Council of Europe that it send an observer to Kishinev is a rare sign of encouragement and we hope that this measure will help calm the political situation.
Nonetheless, we feel that the terrible poverty in this country is not conducive to political equilibrium or compromise. We are convinced that the main reasons for this poverty and malaise are political, caused by the failure to resolve the conflict in Transnistria, as Franz Fischler pointed out here last month.
The joint debate is closed.
The vote will take place today at 5.30 p.m.
The next item is the joint debate on the following motions for resolutions:
(B5-0209/2002) by Mr Maaten, on behalf of the ELDR Group, on the situation in Burma/Myanmar;
(B5-0213/2002) by Mrs Maij-Weggen, Mr Van Orden and Dr Tannock, on behalf of the PPE-DE Group, on Burma/Myanmar;
(B5-0221/2002) by Mrs McKenna and Mrs Lucas, on behalf of the Verts/ALE Group, on Burma/Myanmar;
(B5-0234/2002) by Mrs Kinnock, on behalf of the PSE Group, on Burma/Myanmar;
Mr President, once again we are reminded of the desperate tragedy that continues to afflict the people of Burma. Much attention has been paid to the fact that talks have been going on between the military regime and Aung San Suu Kyi since October 2000. However, in reality, little in the way of substantive political progress has been made. The military regime continues to deprive the National League for Democracy of its election victory of 1990, keeping its leader and 20 of its MPs under arrest. Moreover, it continues to violate in a most appalling way the basic human rights of its citizens.
While it is perhaps invidious to focus on any one individual, as so many suffer, I want to draw particular attention today to the case of 74-year-old Dr Salai Tun Than, retired rector of the Yezin University in Upper Burma, who is currently being held in the infamous Insein Prison. Dr Than, who is not directly affiliated to any political movement, has had a long and distinguished career of public service, with the founding of the Myanmar Integrated Rural Development Association among his many accomplishments. In any civilised country he would be held up as a pillar of the community. Instead, on 29 November last year, he was arrested for handing out a petition calling for a return to civilian rule. In February of this year he was sentenced to seven years in prison. Dr Than has had no access to visitors since his arrest, save for the Red Cross, who have provided him with medicine for a chronic eye condition. He is just one of more than 1,300 political prisoners languishing in Burmese jails, most of them guilty of nothing more than having the courage to stand up for their legitimate political freedoms.
I call upon the Burmese authorities to release Dr Salai Tun Than immediately. It is now time for us to send a clear message to the military regime in Burma as a matter of urgency: it must heed calls for a return to democracy and political freedom. Only then can it hope to qualify for much-needed international assistance that will enable this desperate country to halt its ruinous economic decline.
Mr President, May will be the twelfth anniversary of the elections which gave Aung San Suu Kyi and her National League for Democracy 82% of parliamentary seats. She is still under house arrest in Burma. There are over 1 000 political prisoners in various jails in Burma. They are being subjected daily to mistreatment and torture and are being denied adequate food and health care.
In November 2001 the UN General Assembly expressed concern at the very slow progress of talks between the State Peace and Development Council and the National League for Democracy and Aung San Suu Kyi.
An ILO mission in February was denied access to Aung San Suu Kyi, and the UN Special Envoy strongly criticised the slow progress of dialogue. The Burmese army still continues to perpetrate gross human rights abuses against ethnic civilian groups including beatings, rape, destruction of food supplies, forced relocation, torture, forced labour, extra-judicial summary executions and disappearances. It is worth noting that European investment in Burma is significant, particularly in the oil and gas industries. All foreign investment - we should remember - takes place through military-backed companies.
The International Federation of Chemical, Energy, Mine and General Workers' Unions called on oil and gas companies to cease investment in Burma while the use of forced labour continues. The International Confederation of Free Trade Unions called for economic sanctions against Burma.
This Parliament must again call for the release of Aung San Suu Kyi and all who are wrongfully imprisoned. The European Commission must ensure that humanitarian aid to areas most in need is delivered without political interference and that international NGOs are involved.
Mr President, ladies and gentlemen, it is a fact that, some dozen years ago, the National League for Democracy gained an overwhelming election victory in Burma. Since then, though, the will of the people - of all ethnic groups, let it be emphasised - has been trodden underfoot. For a dozen years, the elected president has been under house arrest, citizens who prove to be disagreeably uncooperative have been thrown into jail, forced labour convicts have been mistreated, women have been abused and ethnic minorities harassed. Trafficking in drugs, small arms and human beings are the order of the day. For a dozen years, the international community has been pressing for a return to democracy - so far, unfortunately, in vain.
Yet the EU troika's indication of its willingness to enter into discussions - without, though, tying these to concessions - is right and should be welcomed. The UN Special Envoy's efforts at getting dialogue started with the elected president and the SPDC and seeking out a starting point for democratic change are particularly deserving of support.
That Razali Ismail's visit, originally scheduled for March, has been delayed, gives little cause for optimism. Those who lose by this are the people in the bitterly poor country, for whom things are constantly getting worse and of whose fate the democratic part of the world must not lose sight. That it will not is also guaranteed by the European-Burmese Office, funded by the European Union and run in cooperation with the Friedrich-Ebert-Stiftung, which has experience of promoting development and democracy. This gives us hope for new impetus to perhaps take us a bit further forward, even if we will need staying power.
Mr President, Burma, since the sixties, has isolated itself from the world at large, at great cost to its own people. Burma is poor, under-developed and its population increasingly remote from the socialist military government, which refused, in 1990, to accept the result of the last free election in that country and placed the victor of those elections, Aung San Suu Kyi, under house arrest.
According to the findings of the Asian Development Bank, quoted by the UN's own rapporteur in his report, the country spends only 0.17 percent of its GDP on health care and a comparable amount on education. Burma is now the world's largest producer of heroin and significant parts of the country are controlled by drug lords, and I am concerned at China's role in facilitating this process. There are over 1 000 political prisoners in the country, including 15 elected MPs and a 74-year-old professor - as mentioned by my colleague, Mr Van Orden - Dr Salai Tun Than, whose only crime is to call for free multi-party elections- a man who bears no hatred towards his jailers but who symbolises, poignantly, the plight of his country.
Burma's rulers have driven themselves and their people into a cul-de-sac.
I support the principle of targeted sanctions, including travel bans on the military leadership, but I am sceptical about the consequences of their indiscriminate application, as this may only hurt the people themselves rather than the military leadership, although it makes sense to make new investment dependent on improvements in human rights on a case-by-case basis. Certainly, we recognise that some political prisoners have been recently released and that 25 of the offices of the National League for Democracy in Rangoon have recently been allowed to re-open. This is great progress and we should encourage it.
That said, we need to ensure that aid is channelled through trusted organisations and we need to offer the leadership a road map for reform.
Lastly, I say to the military leaders, that by imprisoning a 74-year-old man, they show not their strength but their weakness. A country that tolerates freedom of expression is a stronger country with better hope for the future. I urge them to free Dr Than and Aung San Suu Kyi, and all other political prisoners immediately and to give their people hope for the future.
Mr President, the conclusions of the General Affairs Council held in October 2001 call for all political prisoners still in detention in Burma (Myanmar) to be released, including Aung San Suu Kyi. The Commission supported this demand and continues to do so. We are convinced that a lasting solution needs to be based on an agreement between the National Council for Peace and Development and the elected democratic opposition and representatives of the ethnic minorities. We - the Union - have no ambitions to impose an agreement, we merely want to support a solution agreed between the parties. Although certain slightly less discouraging developments than in the past have been observed in Burma over the past year, we are still, in our view, a very long way from a clear commitment by the National Council for Peace and Development to restore democracy and respect international standards of human rights.
The recent Union troika which visited Burma (Myanmar) between 13 and 15 March expressed its hope that the negotiations under way between the National League for Democracy and the NCPD would continue and reiterated our hope that this process would at last bring about tangible results. It also reaffirmed the Union's support for the mission by the special envoy of the Secretary-General of the United Nations, Mr Razali Ismail. The conclusions of the troika's mission and the renewal of the Union's common position will be examined by the Commission and the Member States over the next few weeks. Our common position - the Union's position - needs to be renewed by 29 April.
Generally speaking - and to reply to the concerns expressed by the members who tabled the resolution - we shall only change our common position if there are clear, specific signs of progress. May I assure you once more that we are prepared to review our position one way or the other if there are any positive or negative developments in Burma which give us cause to do so.
To reply to the point raised by Mrs McKenna a moment ago on humanitarian aid, aid in the order of EUR 5 million a year is still being provided via NGOs and international organisations. We are also in the process of preparing a specific AIDS programme which, if it is adopted, will be managed through the same channels and will be worth about the same as the humanitarian aid which we are currently distributing.
The joint debate is closed.
The vote will take place today at 5.30 p.m.
The next item is the joint debate on the following motions for resolutions:
Indigenous minorities in Vietnam and closure of the refugee camps in Cambodia
(B5-0201/2002) by Mr Belder, on behalf of the EDD Group, on the human rights situation in Cambodia/Vietnam;
(B5-0208/2002) by Mr Maaten, on behalf of the ELDR Group, on the human rights situation in Cambodia/Vietnam;
(B5-0214/2002) by Mr Nassauer and Mr Posselt, on behalf of the PPE-DE Group, on indigenous minorities in Vietnam and closure of refugee camps in Cambodia;
(B5-0222/2002) by Mrs McKenna, on behalf of the Verts/ALE Group, on the refugee crisis in Vietnam and Cambodia;
(B5-0235/2002) Mr Corbett and Mr Van den Berg, on behalf of the PSE Group, on the refugee crisis in Vietnam and Cambodia;
Violation of human rights in Nigeria
(B5-0207/2002) by Mrs Dybkjær and Mrs Malmström, on behalf of the ELDR Group, on violation of human rights in Nigeria;
(B5-0211/2002) by Mr Collins, on behalf of the UEN Group, on the human rights situation in Nigeria;
(B5-0215/2002) by Mr Corrie and Mrs Maij-Weggen, on behalf of the PPE-DE Group, on the human rights situation in Nigeria;
(B5-0225/2002) by Mrs Maes, Mrs Lucas, Mrs McKenna and Mr Rod, on behalf of the Verts/ALE Group, on human rights violations in Nigeria;
(B5-0227/2002) by Mrs González Álvarez and Mrs Fraisse, on behalf of the GUE/NGL Group, on human rights violations in Nigeria;
(B5-0236/2002) by Mrs Karamanou, Mrs Gröner, Mrs Valenciano Martínez-Orozco, Mrs Ghilardotti and Mr Van den Berg, on behalf of the PSE Group, on the violation of women's human rights in Nigeria;
Human rights situation in Guatemala
(B5-0202/2002) by Mr Salafranca Sánchez-Neyra, on behalf of the PPE-DE Group, on Guatemala;
(B5-0206/2002) by Mr Malmström, Mrs Sanders-ten Holte, Mr Sánchez García and Mr Gasòliba i Böhm, on behalf of the ELDR Group, on the human rights situation in Guatemala;
(B5-0224/2002) by Mr Mayol i Raynal, Mr Lipietz, Mr Nogueira Román and Mrs Frassoni on behalf of the Verts/ALE Group, on the human rights situation in Guatemala;
(B5-0228/2002) by Mrs González Álvarez, Mr Manisco, Mr Vinci, Mr Sjöstedt, Mrs Ilka Schröder, Mr Miranda and Mrs Boudjenah on behalf of the GUE/NGL Group, on the human rights situation in Guatemala;
Channel Tunnel
(B5-0200/2002) by Mr Van Orden, Mrs Foster, Mr Bradbourn, Mr Harbour and Mr Kirkhope, on behalf of the PPE-DE Group, on obstruction of rail freight through the Channel Tunnel;
(B5-0203/2002) by Mr Marchiani, on behalf of the UEN Group, on the Channel Tunnel;
(B5-0205/2002) by Baroness Ludford and Mr Sterckx, on behalf of the ELDR Group, on the obstruction of rail freight through the Channel Tunnel;
(B5-0223/2002) by Mrs Lambert, Mrs Boumediene-Thiery, Mr Jonckheer, Mrs Rühle and Mrs Sörensen, on behalf of the Verts/ALE Group, on the situation of refugees attempting to cross the Channel and those arriving on the EU's Mediterranean coasts;
(B5-0229/2002) by Mrs Boudjenah and Mr Miranda, on behalf of the GUE/NGL Group, on the Channel Tunnel and the refugees at Sangatte;
(B5-0233/2002) by Mrs Berès, Mrs Hazan, Mrs Roure and Mr Caudron, on behalf of the PSE Group, on the problems at the entrance to the Channel Tunnel;
EU position for the next special session of the UN General Assembly on Children
(B5-0216/2002) by Mrs Banotti and Mrs Maij-Weggen, on behalf of the PPE-DE Group, on the EU position for the next special session of the UN General Assembly on Children;
(B5-0238/2002) by Mrs Kinnock, on behalf of the PSE Group, on the EU position for the next special session of the UN General Assembly on Children;
Indigenous minorities in Vietnam and closure of the refugee camps in Cambodia
Mr President, Commissioner, ladies and gentlemen, why are citizens from Vietnam's central highlands fleeing to the neighbouring country of Cambodia? This question remains unanswered, despite the way out of their misery that the Americans are providing by offering to receive them. Unless this question is answered, we are only treating the symptoms while the problem continues to spread insidiously.
This evil is, quite simply, the Vietnamese government's multiple disenfranchisement of ethnic minorities, whom the present resolution calls Montagnards, extending even to the persecution of the latter. This disenfranchisement is social, religious and economic in nature.
The 'Kinh', the so-called real Vietnamese, consider themselves superior to the indigenous peoples of the central highlands. With the help of the country's Communist leaders, they have, in their capacity as migrants, simply robbed the indigenous people of the central highlands of their land over the past fifteen years. We have also indicated the way in which the Montagnards have been deprived of their rights on a social and economic front.
Among the Montagnards, there are a relatively large number of Christians, specifically Protestants. Their churches refuse to join the government-controlled Protestant unity church and are therefore deemed illegal. This renders the Protestant Montagnards additionally suspicious in the eyes of the already strongly anti-religious authorities.
Add to this the element of the Montagnards' foreign religious contacts, and their efforts to achieve more self-determination, and it becomes clear why the Vietnamese government considers the central highlands a risk area and treats it accordingly. Let us face it; this Communist government is as terrified as ever at the thought of any groups or opinions taking shape independently.
Is this, therefore, a hopeless situation for the Montagnards? They can rely on an alert security service in their vicinity. Representatives of foreign donors and Vietnamese NGOs cannot travel freely in the area where they live. It is therefore extremely difficult to set up local development programmes. Meetings of representatives of indigenous peoples are either not allowed or are monitored by the security service.
Despite this, insiders in the shape of Western development workers in the central highlands, detect a glimmer of hope. Within the Vietnamese government services, there are also opinions circulating which show some understanding of the legitimate religious, political and social demands of the Montagnards.
In their contacts with the Vietnamese authorities, I wish the Council and the Commission much wisdom and patience in treading a path that will put an end to the intolerable disenfranchisement of the indigenous people of the central highlands. The present resolution should provide a welcome boost for them.
Mr President, Europe, too, alas, has a long history of the repression of ethnic minorities and peoples and of the expulsion and persecution of religions and faith communities, but our European Union sees itself as overcoming that and as a beacon for human rights. It is, then, of course, our task to ensure, as partners rather than as guardians, that universal human rights really are applied throughout the world. It is precisely because South-East Asia is an important and valued partner for us in economic and strategic terms that it is also our right and our duty to intervene in order that these universal principles be adhered to there.
What we are at present witnessing is a vicious circle. Ethnic minorities and the various peoples of the Vietnamese highlands are oppressed, with some of them fleeing to Cambodia and being accommodated in camps. For this we thank the Cambodians, who had great problems of their own with expellees and refugees, and who are poor and are in this instance practising solidarity - that too is a sight to behold. The Cambodians, though, of course send people, for all sorts of reasons, back to Vietnam, where they are again persecuted and oppressed, and there is another flow of refugees towards Cambodia. A vicious circle indeed.
If we want to break this vicious circle, which is imperilling the stability of the entire region, we must press, firstly, for Cambodia to continue to discharge its international obligations and perhaps do so even more than hitherto. Secondly, though, and this is of the essence, we must insist that Vietnam should at last treat its ethnic minorities and national communities with respect and protect them as it should, that it should not carry out settlement programmes to the detriment of the minorities, and that faith communities should receive proper protection. We stand up for the rights of all faith communities without discrimination, but, just as Muslims stand up for the rights of Muslims throughout the world - something for which I have a high regard - we should show an increasing commitment to the Christian minorities throughout the world, and it is not least because of them that we are under a great obligation.
Mr President, the continued persecution of the indigenous minorities from Vietnam's Central Highlands has to be deplored. There is a major problem with the Cambodian authorities who are reluctant to grant political asylum to them. They wish to close the refugee camps and to force the occupants to seek asylum in third countries, particularly the United States. The decision by the Cambodian and Vietnamese governments to attempt to implement the repatriation agreement bilaterally has to be of great concern, as is the refusal by the Vietnamese government to permit the UNHCR monitoring teams to visit the villages of potential returnees. The withdrawal of the UNHCR from the tripartite agreement means that asylum-seekers are exposed to even greater risk of being influenced, intimidated and coerced into returning to Vietnam.
The Cambodian government must uphold its obligations as a signatory to the 1951 Geneva Convention, in particular by ensuring that any repatriation is conducted on a voluntary basis, and by guaranteeing that asylum-seekers arriving in Cambodia are not denied their basic right to asylum. We must stop the Vietnamese persecuting people who, it seems, have been forced to go back against their will.
Mr President, Commissioner, ladies and gentlemen, my thanks first of all to Mr Nassauer, chairman of the delegation for relations with the Member States of ASEAN, and to Mr Posselt, Mr van den Berg, Mr Maaten, Mrs McKenna and Mr Corbett for having taken this initiative. I thank them all the more, because in our somewhat beleaguered position, we non-attached members find it practically impossible to table motions, which is why we particularly welcome initiatives such as this.
Next Monday, in Geneva, at the Human Rights Commission, the leader of the Montagnard Foundation, Mr Kok Ksor, will speak for the first time in defence of the rights of his people. The situation is, I think, extremely serious, not just for the hill tribes but for the entire Vietnamese population.
I have a number of reservations on points 4 and 5 of this resolution, because I think that Mr Poul Nielson's overall concept of cooperation needs to be challenged. Helping the Vietnamese authorities fight poverty has not achieved anything, especially in terms of democratising Vietnam: there is the very serious problem of the hill tribes, but there is also the problem of freedom of worship for the Christian minorities and even for the Buddhist majority. The patriarch of the Unified Buddhist church, Thich Huyen Quang, has been incarcerated for the last twenty years, as has his number 2, Thich Quang Do, who has been incarcerated in his pagoda for several years now.
Such is the situation in Vietnam. The European Parliament has stressed time and again that Poul Nielson's policy has not brought about any improvements in Vietnam, despite massive funding from the Commission. I do not think that the inefficiency of Poul Nielson's policy surprises any of us, but we do need to remind ourselves of it whenever we can.
There are also long-standing ties with the Communist International in the region. Mr Hun Sen, whose history with the Khmer Rouge is often glossed over, clearly still has close allies in Hanoi, which explains this connivance in the hill tribes affair, which I think we have a duty to condemn.
The Commission fully shares the concern of the members who have spoken about the situation of the Vietnamese Montagnards.
We have always recognised that complex events were behind the instability which started to take hold in the central mountains of Vietnam at the beginning of 2001. Like you, we have watched the exodus of the hill tribes from the region with concern and have supported efforts by the United Nations High Commissioner for Refugees, working with the Vietnamese and Cambodian governments, to guarantee suitable conditions under which those wishing to can return.
We are therefore sorry to see that the tripartite agreement has been broken and, given the circumstances, we welcome the positive decision by the Cambodian government to allow Montagnards currently living in the refugee camps in Cambodia to return to the United States under the plan coordinated by the United Nations High Commissioner for Refugees. However, we feel that this measure does not offer a definitive solution to the problems at the root of this exodus.
We shall therefore continue to encourage Cambodia to face up to its international responsibilities. It is subject to the 1951 Convention on the Status of Refugees and should continue to offer aid, asylum and temporary protection to asylum seekers. At the same time, we share the views expressed by the members in their resolution that Vietnam should continue in its efforts to improve protection for civil, political and religious rights. In the case of the hill tribes in particular, the Vietnamese government can obviously only deal with these problems at a local level and that is where they must be dealt with.
These issues tie in generally with the need for pro-active reform in Vietnam; the Vietnamese administration needs to get used to the idea of pluralist opinion and the virtue of a political regime which brooks different points of view at all levels, which is not necessarily the case at present. Vietnam also needs to extend its legal reforms and ensure that the constitutional rights of all its citizens are applied fully and fairly.
That is the Commission's position. With all due respect to Mr Dupuis, may I close by reminding him that our policy in Vietnam is not the policy of Poul Nielson, it is the policy of the Commission, the policy of the Council of Ministers, the policy of the European Parliament, in short, the policy of the European Union.
Mr President, a number of countries around the world have reintroduced Sharia law in recent years, including parts of Nigeria. In the Sudan Sharia has even been used against Christians, which is contrary to Islamic teaching.
We are not talking here of the death penalty as such, which remains legal in international law and is still practised in a number of democracies, not only the United States, but also Russia, India, Caribbean islands, Japan and Singapore to name but a few. Indeed, in my own party in the UK the death penalty remains a matter of individual conscience with many, myself included, in favour of its restricted application for the most heinous of crimes, such as child murder and serial killings.
Tens of millions of European citizens also share this view. Nevertheless, in Nigeria we have the terrible spectacle of women being executed for simple adultery by a barbarically slow and painful method. It is always difficult to interfere in the customs of others, but it is important that, as a parliament, we transmit our abhorrence at this practice without delay to the Nigerian Government. Furthermore, I recently heard that Afghanistan has no plans to abrogate the Sharia Criminal Code, including stoning to death for adultery. I am of the view that, given the fact that the EU is the largest donor to the reconstruction of this country, to the tune of over EUR 1 billion, we should make aid conditional on the cessation of these unacceptable practices.
Both Nigeria and Afghanistan are members of the international community and signatories to various international conventions guaranteeing human rights. I, like most Members in this House, believe that such Sharia punishments are totally unacceptable at the dawn of the 21st century.
Mr President, Commissioner, the only reason the voices of these two women, Safiya Hussaini and Hafsatu Abubakar, have reached this Chamber today from the distant regions of Sokoto and Katsina in Nigeria is because their situation is the very epitome of all that is unacceptable. Guilty of having given birth as divorcées and condemned to the most horrible of deaths, by stoning, Mrs Hussaini and Mrs Abubakar are guilty of being women in a region which fundamentalist Koranic or Sharia law has stripped of all semblance of humanity. The citizens of certain regions of Nigeria bound and gagged by obscurantist customs are the victims not just of moral regression but also of the regression of civilisation itself.
We have heard the voices of these victims. Thanks to us and because the entire international community has been moved and motivated, the authorities and national courts in Nigeria have pardoned these two martyrs to religious fundamentalism. But how can we possibly think that these efforts suffice, when these precepts of times gone by, which victimise and condemn millions of citizens from the day they are born, continue to apply?
The federal state of Nigeria condemns these practices and these courts through its constitution and its international undertakings. Now it should prove that actions speak louder than words. In doing so, it could take on the role and set the example which the calibre of its democracy and its transition to democracy have conferred on it within the African and international community. If it effectively restores the rule of law and demonstrates intransigence in the face of ethnic, sexist or religious intolerance, Nigeria should be able to continue to benefit from Community aid. If all Nigerians recognised the primacy of human rights, and of course women's rights, over any religious precepts or principles, the European Union would respond by providing full support in a spirit of solidarity for the democratic and economic reforms under way in Nigeria.
Mr President, thanks to action by the international community and previous resolutions adopted by Parliament on human rights in Nigeria, Mrs Safiya Hussaini, who was under sentence of death by stoning, has been pardoned.
Even as we welcome this, we must remain vigilant. Other women are at risk of the same sentence of death by stoning, especially Mrs Lawal in the state of Katsina. The application of Sharia law affects women in particular, especially poorer women.
These arbitrary judicial proceedings and the sentences passed on these women are contrary to the fundamental rights recognised under the international conventions ratified by Nigeria.
We must denounce this selective judicial system which considers adultery a crime, which allows the men to walk free while the women are condemned, even if they are the victims of rape. Parliament must insist that the Nigerian Government prohibit any death sentence from being executed and institute proceedings before the constitutional court on the application of Sharia law. The Nigerian Government must abide by the international conventions on human rights which it has signed, as tangible proof of its intention to institute a process of democratisation and the rule of law, guarantee economic and social dialogue and foster dialogue between communities.
We call on the Council, the Commission and the co-presidents of the ACP to use every political and commercial means at their disposal to ensure that the Nigerian Government applies and abides by these conventions and the African Charter on Human and People's Rights.
Mr President, when democratic procedures were restored in Nigeria and the country's constitution was adopted in 1999, how could we have imagined the events which took place two or three years later? The ethnic, religious and political infighting which has cost thousands of people their lives, and the restoration of Islamic or Sharia law in the 12 states of the country in which there is a Muslim majority.
World public opinion was shocked recently by the sentences of death by stoning passed on women accused of adultery while, under this extremely fair law, the men of course get off scot-free. The international outcry and the action taken by the European Parliament, civil society and the media may have saved their lives at the eleventh hour, but the issue of violations of women's rights and blatant discrimination on the basis of sex remains. And the case of Amina Lawal, sentenced by the Islamic court in Bakori, is still pending.
But the Islamic courts and the interpretation of Sharia law apart, there are other examples of the unequal, unfair and inhumane treatment of women, such as sexual mutilation - around 60% of women in Nigeria are estimated to have suffered this gruesome practice - or the recognised right of men to mistreat women with impunity or the organised trafficking in and sexual exploitation of women.
We need to send a very strong message on all these points to the federal government of Nigeria from this House today, calling on it to ensure that the country's courts operate in accordance with international law on human rights and the Charter of Human Rights, which has even been included in Nigeria's constitution. Above all, we must make clear not just to the Nigerian government, but anywhere else where Sharia law applies, that the best defence against intolerance is to strengthen the secular aspects of the state and legitimate democratic order. We also need to send out a message that no religious or other tradition or practice can take precedence over respect for fundamental human rights and the rule of law.
At the same time, we call on the European Commission, in the run up to the elections in Nigeria in 2003, to provide any technical assistance Nigeria may need in order to strengthen its legal and democratic structures and for lawyers and the police to be educated within the framework of the Cotonou agreement and the resolutions passed by the Joint ACP-EU Joint Parliamentary Assembly.
Mr President, Nigeria has ratified a number of international conventions on human rights, in particular the Covenant on Civil and Political Rights, the Convention on the Elimination of All forms of Discrimination Against Women, and the African Charter on Human and Peoples' Rights. Despite this, however, here we are once again discussing the violation of women's rights, pointing out that the death penalty still exists in Nigeria, declaring that current practice and the countless regulations contained in the new codes of criminal procedure of the Sharia continue to further the severe violation of human rights, even to the point of enforcing the death penalty.
We, together with many men and women of democratic countries, have roused ourselves to action, and that is what saved the lives of Safiya and of Hafsatu, but, despite this victory, the Islamic court in Bakori has condemned another woman, Mrs Amina Lawal, to being stoned to death. Now, I do not feel we can continue - although we must do so - to discuss these massacres. We must demand that Nigeria, which is preparing for democratic elections and must therefore be supported by the European Union, not merely - as has been mentioned in the context of the Cotonou Agreement - consolidate pluralist democracy and social and economic justice, but that it put an end to these violations too. I feel that we can no longer be content with just discussing the ongoing violations and waiting for something to happen. We must be more resolute and take action using all the tools available to us.
Mr President, the European Union, as we all know, is unwavering in its strict opposition to the death penalty. In countries where the death penalty still exists we call for recourse to this practice to be gradually eliminated and insist that it be applied in accordance with minimum standards. We are all in the habit of lobbying for moratoria.
We are all particularly worried, both in the Union and the Commission, by the cruelty of the punishments and executions practised in application of Sharia law in a number of countries. A hanging in January of this year put an end to a de facto moratorium on the death penalty in Nigeria. We were involved in Union representations to the Nigerian authorities on this issue in February. We also intervened on several fronts in the case of Safiya Hussaini, especially when President Prodi launched a direct appeal to President Obasanjo.
We are currently closely monitoring the case of Amina Lawal, mentioned by Mrs Ainardi, Mrs Karamanou and Mrs Ghilardotti, which has now gone to appeal. Now with regard to the impact of all this on relations between the European Union and Nigeria, the framework for which is laid down in the Cotonou Agreement. One of the fundamental elements of this agreement is respect for human rights and, in this context, equality between men and women is one aspect of the same issue. We welcome the fact that the Nigerian minister of justice has officially declared that the federal states must revise their criminal legislation in order to exclude punishments which fly in the face of the civil rights guaranteed under the Nigerian constitution. The federal government would also appear to be worried by the incompatibility between the penal application of Sharia law and the international conventions signed by Nigeria.
We have funded a Nigerian study into Sharia law which indicates that Sharia law is poorly drafted and does in fact contradict other federal laws. It is also applied in a somewhat incoherent manner because judges are inadequately trained. We feel that the solution for the time being is still to be found in dialogue, especially on Nigeria's compliance with its undertakings within the framework of the Cotonou Agreement.
As you and we both know, this agreement makes provision for procedures which can be applied if human rights are not respected. This is the point we need to evaluate together so that we can exert the necessary pressure but avoid imposing sanctions on all the federal states of Nigeria indiscriminately or compromising the creation of an environment conducive to change because it is this change which will, in fact, be the outcome of our collective pressure and efforts.
Mr President, the European Parliament plays an undeniable leading role in the peace process in Central America.
It is now time to talk about the recent situation in Guatemala, six years after the conclusion of the peace agreements, in 1996. The time has come for Parliament to add its voice to those of other human rights defenders, trade unionists and religious leaders working with the indigenous communities to ensure that these peace programmes move forwards and do not stagnate. It is vital that the Guatemalan government finalises the legislative reforms arising from the peace agreements, that the judicial authority consolidates its independence and its capacity to pursue and to prosecute those responsible for the wars and the breaches against human rights that have taken place before and after the peace agreements were concluded.
For this reason, the European Parliament sends a message of support to the Guatemalan people and to their Government, to encourage them to continue in their struggle, to guarantee respect for human rights, the Rule of Law and the independence of the judiciary. It is vital that these agreements, which have been so successful not only in Guatemala but also in other countries in Central America, reach a satisfactory conclusion. This means that governments must commit themselves to continue pursuing and punishing criminals, which can only be done by respecting and strengthening the independence of the judiciary. This is this essence of the message of support that we want to send from Parliament to the Guatemalan people, to those who are fighting for their freedom and to their political authorities.
Mr President, Commissioner, ladies and gentlemen, we can see that human rights are still a current issue; today, we are talking about human rights in a Central American country close to our hearts, at a time, furthermore, when the International Criminal Court is finally being established.
A few days ago I read an article, written by a Central American liberal, that I believe is relevant today. He said that Central America is an area of natural disasters, situated on a fault line, that every now and then knocks down cities and buries entire populations. It seems, however, that the region is also under threat from another kind of fault, one of moral order, where impunity appears to protect certain heartless individuals.
A 2001 report by Transparency International, a German NGO that monitors and condemns government corruption worldwide, states that Guatemala is in a situation in which the democratic system is discredited to the point where its institutions are in danger.
We in this House today condemn human rights violations in Guatemala, which are on the increase and, as Mr Pomés has just pointed out, affect workers, journalists and politicians, amongst others. We regret the abuses committed by certain economic agents, who see nothing wrong in using arms trafficking, drugs trafficking, money laundering and even kidnapping to increase their wealth.
We in this House would ask the Guatemalan government to monitor and sanction clandestine groups, to guarantee citizens' safety and to allow justice to be done, by investigating crimes that have been committed for some time now. Impunity will only be brought to an end when the judiciary is independent and free, when international pressure is increased and when punishment is universal so that crimes do not go unpunished. In this way, democracy will also be strengthened.
Mr President, Commissioner, on behalf of my Group, the Group of the Greens/European Free Alliance, I support all those members who have previously spoken to condemn human rights violations in Guatemala; to request that the peace and reconciliation agreements be respected; to request that the crimes and atrocities committed during the dictatorship should be brought before the Courts and to condemn the atrocities that are still being committed, especially by so-called 'clandestine' groups, who murder, torture, and violate human rights.
However, ladies and gentlemen, I would like to make a very specific condemnation with regard to an issue that appears very peculiar to many Latin American countries, such as Guatemala, Peru, Bolivia, Ecuador and other countries that are still living under a colonial regime. There is a white Creole minority that continues to dominate and marginalise millions of indigenous people who, in spite of being the majority, are completely ignored by the State. These States are not democratic and, in order to maintain the traditional privileges of ownership, they dominate and marginalise the indigenous minorities, and create dictatorial regimes that torture and murder if these minorities should dare to rebel.
In this way, this minority controls the judiciary, ownership, the police and the army, and I believe that, in these Latin American countries, until there is genuine democracy - as has happened in South Africa - until the indigenous minorities have power and until they are truly able to create their own State for themselves, there will be no solution to this problem of human rights violations in these countries.
On many occasions I compare countries that are very close to our own - the Spanish states in particular - with African countries: these are very often in a state of poverty and have dictatorial regimes, but one day they will become democratic regimes governed by the previously marginalised majority. In Latin America the problem is much worse and we have to be aware of this in order for Europe to be able to help in the construction of truly democratic regimes, governed by the majority.
Commissioner, I must confess that I have found this week quite tiring, because of all these evenings we have spent discussing the lack of respect for human rights. I am not talking about being tired of having to deal with this subject, but about being tired at the lack of results, despite constant pressure from this Parliament.
Many hopes were raised when the Guatemala and El Salvador agreements were signed in 1996. We have been talking about the need for dialogue in Colombia. The problem, and the issue that we must deal with here in Parliament today, is that these agreements have not been honoured, and it is this factor that is frustrating the hopes of the majority of the population in places such as Guatemala, where, as Mr Nogueira rightly stated - a large proportion of the population is indigenous.
I believe that the best way of remembering Monsignor Gerardi, the author and person responsible for this extraordinary document of historical clarification, which should today be the guide for the majority of Guatemalan judges talking about crimes committed during the civil war, is to demand that agreements be honoured, for there to be true agrarian reform, which has not taken place to date, for there to be respect for the large majority of the Guatemalan people - a respect that currently does not exist, because these people continue to live in abject poverty - for there to be an end to the increasing violence against the people and their representatives, defenders of human rights, farm-workers' representatives, trade unionists, religious leaders and people involved with the rights of the majority of the population. Unfortunately, until now the majority of human rights have not been respected in Guatemala. For this reason, I believe that what we should be calling for is for the European Union, with all of its available resources, to use its influence so that these agreements, to which it contributed so much, are honoured.
Mr President, we share the concerns of the members who have tabled this resolution on serious setbacks in Guatemala in basic areas such as protection for human rights, the administration of justice and proper management of public affairs. We, like you, are most concerned at the increase in cases of intimidation in Guatemala, not just against human rights protesters but also against representatives of civil society, political leaders and members of non-governmental organisations and the clergy.
Consequently, the Commission's main priorities as regards relations with Guatemala are as follows: first, to support the application of the 1996 peace agreements and then to encourage the modernisation of the state and set the management of public affairs on a firmer footing. These priorities are set against a background of wholesale implementation of the recommendations set out in the Commission report on historic clarification which Mrs González Álvarez referred to and which is of crucial importance. In this respect - and in line with the resolution on human rights in Guatemala which you adopted last June - the Commission has decided to take additional measures.
First, during the course of political dialogue, the Commission and the Member States of the Union regularly and tirelessly remind the Guatemalan authorities and local public institutions of the importance of discouraging any form of violence and of systematically examining any obstacles to respect for human rights and the rule of law.
Then, in a joint declaration published at the end of the meeting of an advisory group on Guatemala held in Washington in February, the Commission and the Member States insisted on the need for much more consistent progress in the peace process than has been seen recently. We are calling - and we shall continue to call - on the government of Guatemala to take regular, consistent measures to follow up the conclusions and commitments made in the advisory group. That is the first measure.
The second measure is to exert pressure on the government of Guatemala, within the framework of our cooperation, to comply with the 1996 peace agreements; as you know, we are funding specific initiatives in this area, especially measures to reinforce and modernise the national constabulary. The purpose of this programme is to encourage the Guatemalan authorities to take the measures needed to prevent any undermining of the rule of law and step up efforts to make the country much more democratic and fair. This initiative will be relayed over coming months in a new programme of cooperation for the benefit of the judicial system in Guatemala.
Between 2002 and 2006, which is the time scale for the Union's cooperation strategy with Guatemala, we intend to step up action on human rights and the fight against intimidation and impunity. Guatemala is, almost by chance, one of the main beneficiaries of the European initiative on democracy and human rights for the period from 2002 to 2004, when we shall be concentrating on proper management of public affairs, the rights of the indigenous populations, the death penalty and the fight against impunity, the very points which the parliamentarians themselves identified a while back.
Mr President, the situation around the entrance to the Channel Tunnel has been chaotic for months. Since last November, rail-freight services at Fréthun, near Calais, have been severely disrupted by the illegal activities of migrants. I have already raised this matter on two occasions on the floor of this House, on 4 February and 11 March, and our urgency resolution reflects the desperate seriousness of the continuing crisis.
On 19 March, the French government replied to initial queries from the European Commission, stating that immediate steps had been taken to carry out new security work at Fréthun and to provide 24-hour police coverage. However, on 27 March, along with some 150 parliamentarians, rail-freight operators, officials, police, media and others, but with the noticeable absence of any British or French government ministers, I visited the rail-freight terminal at Fréthun. We were amazed to see illegal migrants clambering all over trains in broad daylight before our very eyes. The situation was clearly out of hand and it has got no better, in spite of undertakings by SNCF to achieve a normal service from 2 April.
Only this last Tuesday, some 100 migrants broke out of a freight train at Dollands Moor in Folkestone. This train had apparently waited virtually unguarded at Calais for 24 hours. This situation is unacceptable. Besides the human tragedy in the situation, I am concerned that British businesses and some 8 000 jobs are directly at risk, as a result of the state of affairs, including in my own area of the East of England. There are also very serious environmental and other consequences. It makes a mockery of the idea of the free movement of goods across the European Union.
Given the lack of action by the British and French governments on Tuesday, I took a deputation to meet the European Commission: Lord Berkeley, Chairman of the Rail Freight Group and Mr Alan Roberts, a constituent of mine from Hertfordshire, whose family rail-freight organising business has been very hard hit by the crisis at Fréthun, went with me to see Commissioner Bolkestein. He was very sympathetic and expressed frustration at the lack of government action. I now implore the Commission to take the necessary further action, including legal action against the French government, as a matter of urgency.
Businesses require urgent financial assistance in order to be able to continue trading, as well as compensation in the longer term for the losses that they have sustained because of the lack of effective action by the French and the British authorities.
Mr President, the desperate situation at Fréthun, which I have also visited, demands a response on two fronts. The rail-freight operators and dependent businesses want a response which concentrates on the immediate and long-standing need for sufficient security to keep the freight moving. They are perfectly justified. Businesses should not be the fall-guys of government failure to cope with asylum-seekers. Businesses need fences at Fréthun, but that is also crucial to stop migrants dying. That is the responsibility of the SNCF and French government. I am shocked that the Socialist Group refused to put that in the motion. I call on them, especially British Labour MEPs, to back Amendment No 2 on this point.
Amendment No 6 by the Socialist Group is hopelessly weak, letting governments off the hook. Businesses adversely affected also need finance and they need immediate support and compensation from the two governments. I will also be shocked if Labour MEPs vote against that.
Amendment No 1 is an ELDR Group amendment, which calls for the strengthening of the current inadequate intervention powers of the Commission to clear obstructions to the free movement of goods. I am told the Conservatives are reluctant to support this, but I hope it is not true.
The second response required in the Calais area is to address the asylum question in a humane and practical way. My group cannot support Amendment No 5 by the Socialist Group because it attributes the situation at Fréthun purely to pressure people feel to migrate from their home countries. Obviously that is the broad context, which is why the resolution in a paragraph I drafted says the long-term solution must be found in a concerted, European asylum policy. There is also stress on the need for a sensitive humanitarian approach.
In the immediate future, the British and French governments must reach a practical agreement to process asylum claims on-site at the Sangatte centre, not close it - that would be counterproductive. But the Socialist Group amendment, probably deliberately, ignores the responsibility of the SNCF and the government to deal with the asylum pressures. This is unacceptable.
The rail-freight operators are on the brink of collapse. Eight thousand workers could be out of a job. I urge support for the motion and for Amendments Nos 1 to 4.
Mr President, I am not speaking as one of the authors of the motion, because the Group of the Greens does not support this compromise proposal. What exactly are we talking about here? Are we talking about Eurotunnel's loss of earnings and the disruption to traffic under the Channel or are we talking about what should be the subject of this afternoon's debate, human rights and, in this particular instance, the rights and the human tragedy of the Sangatte refugees? The refugees in Sangatte are not illegal immigrants. They are living in a centre opened by the French government, managed by the Red Cross and subsidised by the French state. The refugees are Kosovars, Kurds and, nowadays, mainly Afghans. All the people who feature in today's headlines are flooding into Sangatte. If we want to talk about human rights, then let us do so and stop talking about money and the safety of traffic under the Channel. There is something obscene about confusing the two. This centre was opened thanks to important work by the associations who wanted to respond to the emergency, and to close it would be a humanitarian catastrophe. We know what Calais and Sangatte are like without the centre. We have seen the refugees risking their lives to get to Great Britain, wandering the streets of Calais with their children in the pouring rain, with the associations doing their best to get food to them every day. Is that really the sort of situation we want to revert to in a debate on human rights? Frankly, this debate has got off to a very poor start, which is why the Greens do not support this motion and call on their fellow members to do likewise, because there is something improper about it. The Group of the Greens, having taken the view that the French Government was demonstrating a measure of bad faith regarding the right of these people to demand asylum in France, supported the publication of a document, in collaboration with the associations, which is in huge demand among the refugees in Sangatte. What does this document say? It simply tells the refugees how to demand asylum in France and what rights asylum seekers have in France. This is the road we should be going down, obviously in the long term, with our sights set on a European refugee statute, in order to deal with this situation.
Mr President, today we face real problems as a result of the massive influx of families of refugees arriving with toddlers and babies in tow to seek asylum.
This situation is caused by the distress of thousands of refugees and displaced persons, who have had to leave countries in which they are politically, economically or socially oppressed and in which wars and conflicts are raging, often against their will and sometimes at the cost of their life.
We need proper refugee centres, otherwise it is all down to the local authorities and they can no longer cope. They do not have the human resources, infrastructure or funds needed to respond to this distress.
So what we have to do is find a satisfactory long-term response to these problems and adopt a humane approach in terms of asylum and immigration policy. We cannot continue to close our eyes to these problems. We cannot continue to bury our head in the sand. That way we are heading for a catastrophe.
If serious problems persist at the entrance to the Channel Tunnel despite the joint efforts of the French and British governments to stop refugees trying to cross illegally, it is because we have no joint asylum policy at European level.
Every country in the European Union is affected because the difficulties we face stem from the fact that we have no harmonised asylum procedures in Europe. We therefore need to adopt a package of measures to implement a European asylum policy post haste. We need to all join forces and examine the problems facing us. The European Union needs to demonstrate its determination to take fast decisions on various instruments, on minimum standards in refugee centres and on procedures for granting and withdrawing refugee status in the spirit, lest we forget, of the Tampere European Council.
Mr President, my constituents in south-east England will be delighted that this House has found the time to discuss the repeated closures of the Channel Tunnel. Very few people outside my region appreciate the seriousness of the situation. The regular stoppage of freight transport is now reaching crisis proportions. Businesses are unable to ship their produce, the transport infrastructure of the southern English counties is clogged, the single market is violated as the circulation of goods is impeded, the police forces of Kent and Sussex are over-stretched and the influx of illegal migrants is placing a serious burden on local authorities and their ratepayers.
It is all very well to demand greater security at the Calais-Fréthun freight terminal but this is to address the symptoms of the problem, not the cause. If we are serious about bringing the situation under control, we must stand back and ask the question: what is making tens of thousands of people so desperate to get out of France? France after all is not a country that persecutes its citizens. On the contrary, it is one of the oldest and freest democracies in the world. In short, it is hardly a country from which we would reasonably expect people to claim political asylum and yet, night after night, hundreds of people are risking their lives in order to enter Britain through the Channel Tunnel.
The British Government must take primary responsibility for this state of affairs. The chief difference between Britain and France in this field is that when an asylum claim in the United Kingdom is refused, deportation almost never follows. Consequently, and quite understandably, illegal migrants are determined to reach the one EU State from which they know they will almost certainly not be repatriated. As long as this state of affairs continues, there will be a limitless supply of young people in the Sangatte camp seeking by any means to cross the Channel.
This is an international problem, but it has an essentially domestic solution. The British Government must amend its approach to asylum. It must cease to entertain asylum claims when the last point of embarkation is a manifestly safe State, such as France. Doing so will reduce the pressure, not only on the Channel Tunnel, but by extension on France's eastern borders as fewer migrants seek to make the journey. Without urgent action from the British Government, the strain on the south-east can only become heavier.
Mr President, I am speaking in a debate on human rights - although you would have found that difficult to believe if you had been listening closely to the compassionate words of Mr Hannan. It is a human rights issue that we are discussing here. It is not an easy one and nobody should suggest it is. It has not just become urgent because of the economic effect on business or on the freight industry, for which I have great sympathy. It is a very serious and distressing situation which does nobody any great credit. It has concerned, as others have said, large numbers of people and governments - both in France, the UK and other countries - and local authorities. It is one that my committee in Parliament has also discussed on more than one occasion. People could go back and search for different reasons why there are numbers of people there. I reject the very simplistic and inhumane proposals from Mr Hannan. It is a situation that has worsened over recent years and the problem is much more extensive than he implied.
But just as Parliament must protect business and the freight industry, so Europe - but not exclusively the United Kingdom or France - has a duty to care for and protect those seeking refuge. These are desperate people. Some have fled in fear of their lives, and we should be able to offer them sanctuary and give them every opportunity to put their claim for asylum.
This is what the Dublin Convention, which we sought to review earlier this week in the Marinho report, is all about. We need a Dublin Convention that enables asylum-seekers to feel safe and secure, to put their claim for asylum in the first EU country which they reach. Earlier in the week the other side of the House tabled amendments suggesting that they should be informed of their rights in any language, not necessarily a language that they understand. That is not the way, and it explains why sometimes people move to another country.
It is not a question of who supports which amendment and who does not. I personally have no problem with Amendment No 2, which I was questioned about earlier. We have to get the system working for the sake of all of the people who are moving around Europe. We have to make it safe and working for the industries. We need to work towards a common European asylum system. Without that, Europe will not function and we will be coming back to these issues over and over again. We need to have a common European asylum system throughout the Member States that is understood and that works. I and my colleagues on this side of House and some others will be working consistently for that in the months ahead.
Mr President, two months ago we held a debate in this Chamber on obstacles to traffic in the Channel Tunnel caused by the presence of numerous refugees on the French side trying to cross to Great Britain, apparently in order to seek asylum there.
But, as this first debate was lacking, to say the least, our Conference of Presidents decided, in its wisdom, to arrange a second debate today on the same subject. Unfortunately, to judge by the motion which is to be put to the vote, this debate will be just as unsatisfactory as the first.
Without repeating everything I said on the subject two months ago, especially on the vanity of a harmonised asylum policy supposed to resolve all these problems, I shall merely point out that the simple truth has yet to be stated anywhere. At present, the life of the French population in the region is being ruined, economic activity is being disrupted at the expense of our British neighbours, the railway companies are collapsing under the weight of unwarranted security costs and all because of total negligence on the part of the French Government, which lets illegal immigrants congregate in public, 90% of whom have no right to stay and should be sent home.
If we fail to react to this new form of immigration, the situation will soon get out of hand and become uncontrollable. To top it all, on Tuesday the House adopted a text which helps enormously in resolving the problem. I refer to the Council regulation establishing the criteria for determining the Member States responsible for examining asylum applications, which was the subject of the Marinho report. The state responsible is of course the state of initial entry. And Article 12, which we adopted, stipulates and I quote, that the 'Member State which has knowingly tolerated the unlawful presence on its territory of a third-country national for more than two months shall be responsible for examining the asylum application'. So in this case, it is not Great Britain, it is in fact France which is entirely responsible and the least we can do is to say so clearly in our resolution.
Mr President, the Commission is obviously aware that repeated incursions by illegal immigrants into the transport installations between Calais in France and the United Kingdom are creating problems for security, the proper functioning of the rail transport network and freight traffic. This phenomenon, and I think the various interventions illustrated this, is the result of a combination of fairly complex factors and, in my eyes at least, demonstrates yet again that the Union needs a common immigration and asylum policy now more than ever. I agree with Mrs Ludford and Mrs Roure here.
This being the case, the Commission has, for its part, already taken the relevant initiatives by submitting, to the Council and Parliament, all the proposals needed in order to ensure some sort of equal treatment between the Member States on what are obviously difficult issues.
As far as political asylum is concerned, the aim of the Commission proposals is to create a fair, efficient and fast European asylum system. We proposed a Council directive on asylum procedures in September 2000. As you know, several Member States are opposed to binding deadlines for completing procedures. So we shall be submitting a revised proposal within the next few weeks, as instructed by the Laeken European Council.
Parliament is due to vote within the next fortnight on a proposal for a directive submitted by the Commission a year ago in order to harmonise the conditions under which asylum seekers are kept. The Council may reach a political agreement on this Spanish Presidency priority within the next few weeks. Of course, it would also help if Parliament took a stand. Another proposal for a directive adopted last September is designed to harmonise the definition of refugees and people in need of international protection and should be negotiated between now and 2003. The main purpose of all these proposals is to reduce what we might call pressure differentials between the Member States which motivate what it the bureaucrats have been agreed to call secondary movements due to de facto and de jure differences in asylum law. These initiatives all aim to guarantee that everyone who needs it has access to protection - and that appears to apply to a great many people in this case - in accordance with all the terms of the 1951 Geneva Convention on the status of refugees.
Finally, the Commission has also proposed a regulation on responsibility for examining asylum applications which includes, as Mr Berthu has just reminded us, a clause stating that a Member State which has knowingly tolerated the unlawful presence on its territory of a third-country national for more than two months is responsible for examining their asylum application. Negotiations on this subject are still under way, even though Parliament has also worked on them, and should be concluded during the Danish Presidency. So we are still drafting this text, Mr Berthu.
The Commission subscribes fully to the objective of developing a global approach to the management of migratory phenomena, including their external dimension. This is one of the objectives of the common asylum and immigration policy laid down by the Tampere European Council. We shall be discussing the matter in general and the fight against illegal immigration in particular in Luxembourg next Monday and shall be launching an in-depth debate on the connection between development and immigration.
As far as the fight against illegal immigration is concerned, the Council adopted an action plan on 28 February, broadly based on our proposal and highlighting the importance of cooperation with countries of origin and transit. The fight against trafficking in human beings and illegal immigration gangs are obviously one priority and should be backed up by assistance for victims willing to help prosecute traffickers. And we intend to launch a very broad consultation procedure on this aspect of a global immigration policy very soon on the basis of the Green Paper on the policy to repatriate illegal residents which the Commission adopted yesterday.
Finally, and this testifies to the complexity of the matter, we are preparing a communication on guidelines on the integrated management of external borders.
As for the specific responsibility of hauliers, this is regulated by the Schengen Agreement and defined in a directive designed to harmonise the sanctions which apply here. Nonetheless, we are aware of the fact that there is more to the problem than that and we have taken various initiatives to sit down and discuss the matter with the industry, administrations and humanitarian organisations.
Finally, as regards the specific situation at the SNCF Fréthun terminal, we have made representations to the French authorities under Community legislation, asking them to take any measures needed to guarantee the free movement of rail freight. The French authorities have told us that work to secure the Fréthun site has almost been completed and that work to extend the enclosure, install video cameras and various other devices is being completed. They have promised to complete the programme of work in time for traffic to get back to normal, pre-October 2001 conditions by June 2002. We have also been assured that security staff numbers have been increased on the SNCF site.
At the Transport Council on 26 March, the Commission, basically following a number of parliamentary interventions, put this item on the Council's agenda so that the two ministers in question could state their opinion, and that is a euphemism I do not use lightly. On this occasion, the two delegations, the French and the British, intimated that they had agreed on the measures to be taken to ensure that traffic returns to normal under normal safety conditions. Armed with this agreement, the Commission now considers that it is up to them, given that the Commission has performed its duty of vigilance, to take any measures needed to guarantee the free movement of goods. You will notice that I refrained from addressing this aspect of the question, important as it is, before I had addressed aspects of asylum and immigration policy, which are of course the core points here.
Mr President, a society that calls itself civilised, such as European society, which prides itself on its defence of human rights, cannot remain impassive when faced with the situation of many millions of children worldwide who are denied the rights we claim we want to defend; children condemned to death by AIDS or malnutrition, or through a lack of medical care, or who are destined to live in absolutely wretched conditions.
It is true that the Convention on the Rights of the Child and the Action Plan approved at the 1990 World Summit attempt to guarantee that children are able to exercise their fundamental rights, but unfortunately, there has been no improvement at all in the situation, and children continue to be the main victims of poverty and underdevelopment, amongst other things. The statistics speak for themselves, and we should not forget that behind each of these figures hides the face of a child, whose eyes are pleading for our help.
For this reason, the special session of the UN General Assembly on Children, which is about to take place, should result in a firm commitment to transform the obligations arising from the Convention on the Rights of the Child into real action, establishing control mechanisms to supervise the extent to which these obligations are complied with, especially with regard to the fight against abuse, exploitation and violence to which children are subjected and to guarantee children the right to education.
But also, and above all, the Assembly should lead to a commitment to adopt more coherent and more generous development cooperation policies and policies to combat poverty, in order to guarantee every child's fundamental right to decent living conditions. And, since the family is the fundamental unit of society and bears the main responsibility for protecting and raising children and the monitoring of their development, it is crucial that we also promote family assistance policies that contribute to the creation of the human environment that is essential to a child's development and to his or her being able, in the future, to become a useful member of the community to which he or she belongs.
Parliament must give a clear mandate to the European Union in this direction. Therefore, on behalf of the PPE-DE Group, I would ask this House to support the joint resolution we are debating and the amendments we have tabled and which were already part of the text that this Parliament approved in July 2001 for this very sitting of the United Nations, which should have taken place in September; because, with this vote, we will make the cause of children our own, the cause of the European Parliament and the cause of the European Union.
Mr President, Commissioner, I wish to emphasise the child's and children's need for community. It is family and relatives who, in the most basic way, can give children the home, and the childhood and adolescence, which they naturally require. I therefore wish also to emphasise how important it is for the amendments tabled by the Group of the European People's Party and European Democrats to be adopted in the European Parliament. With reference to a resolution from 5 July 2001, we would emphasise that children are the first victims of the breakdown of family life. We would also point to UNICEF's splendid draft final document emphasising that the family is the basic unit of society and bears the main responsibility for the protection, upbringing and development of children. We also want to underline what we said in the European Parliament last year, namely that a world fit for children must also be a world fit for the family.
The breakdown of the family and of family life are among the greatest and most serious challenges and threats faced by Europe.
In my own country, Sweden, a leader of the country's third largest political party openly pronounced the words, 'Death to the family' to the Swedish general public. The European Parliament has a quite different view and instead emphasises the family as the basic unit for providing love and care to the next generation. As we did in 2001, we can highlight these values. It is a message to the world that even so-called modern Europe still realises that the family is the basic unit in which love is given to the next generation. More than ever, we need the family and the appreciation of its importance.
Mr President, Commissioner, ladies and gentlemen, children are worth their weight in gold. This is an expression mostly used by parents and grandparents, but we should henceforth also use this expression when we discuss the policy. Just as two-way communication has been established between parents and children, such communication must also be established between children and the policy in all areas. In this connection, particular attention should be paid to the fact that children have changed a great deal over the past few years. This is due to the fact that families no longer necessarily live together and the division of roles is no longer self-evident. The traditional family is no longer the norm. Children want to belong 100%, the age aspect is no longer an issue. It is a message which policy-makers must take to heart. Children must be treated as fully-fledged partners in the decision-making process. It is up to the policy to provide adequate procedures and consultative bodies in this respect. It would be of particular importance if the European Parliament were to take an initiative to offer children from the Member States, and also from third countries, a forum in the buildings of the European Parliament.
Mr President, the special session of the UN General Assembly on Children will be an excellent opportunity to take stock of the progress made since 1989, when the declaration on the Convention on the Rights of the Child was made, and should bring the states face to face with their responsibilities in terms of abiding by their undertakings. In this sense, I am delighted that the resolution proposes creating mechanisms designed to control governments' compliance with these undertakings in the future.
I hope that this sitting will not be just another meeting. Children's rights are flouted every day throughout the world, with access being denied to medical care and education, child soldiers, sexual exploitation, crimes against children, trafficking, child labour and malnutrition. Not to mention the particular type of discrimination to which little girls are prey in numerous countries; my fellow Member referred earlier to genital mutilation. Finally, children are the first to suffer in war situations and from poverty and social exclusion. Even in our own countries within the European Union, how many children fail to receive the care to which they are entitled or an environment in which they can flourish, quite simply because their parents are poor, socially excluded or immigrants with no papers?
It is time the international community reiterated its undertaking to put the welfare of children throughout the world at the top of the agenda. Putting this undertaking into practice means spending money. I believe it also means promoting women's rights as the sine qua non to advancing children's rights. Europe has a very important part to play. It needs to develop partnerships between European institutions and associations, NGOs, governments and associations in candidate countries. We also need to involve children in certain decision-making processes at appropriate levels.
Finally, I would add that we need to be much more coherent in our ambitions. Insisting that candidate countries, where children already face severe difficulties, reduce public spending, which includes health and education, seems to me to be incompatible with improving the rights of the child.
Mr President, the Commission too is impatient to see a specific international agenda on the child adopted for the next decade, based on specific measures agreed by our leaders at the special session of the UN General Assembly next month.
Our action plan covers four major causes for concern: health, education, protection of childhood and AIDS/HIV, all of which receive special attention under development cooperation.
The Commission feels that assistance and protection for vulnerable children should be set against the wider context of the fight against poverty and hence within the framework of the Community's development cooperation. Children, from this point of view, are an important target group for external aid, especially in sectoral policies such as education and health.
As far as education is concerned, we recently adopted a communication on education and training as part of the bid to reduce poverty in developing countries. This communication recommends improving the quantity and quality of the education aid we give these countries and reiterates, as many of you have just done, the importance of a rights-based approach.
As far as children involved in armed conflicts are concerned, aid is granted under a number of programmes managed by the Commission, especially the European initiative for democracy and human rights. In addition, the promotion of children's rights was one of the priorities for allocating resources in 2001 and has been integrated into funding planned for 2002 to 2004.
Finally, we are also making children a horizontal priority in terms of action under humanitarian aid. This takes the form of specific projects, action to protect children deployed inside the Union and research conducted with a view to improving the humanitarian response of the international community. Our actions are in keeping with the wishes which you have just expressed and cover various dimensions of the Union's internal and external policy.
The joint debate is closed.
The vote will be taken at 5.30 this evening.
The next item is the joint debate of the following five motions for resolutions:
(B5-0204/2002) by Van den Bos, on behalf of the ELDR Group, on the situation in Angola;
(B5-0217/2002) by Cunha and others, on behalf of the PPE-DE Group, on the situation in Angola;
(B5-0220/2002) by Isler Béguin and others, on behalf of the Verts/ALE Group, on Angola;
(B5-0226/2002) by Ribeiro e Castro, on behalf of the UEN Group, on Angola;
(B5-0230/2002) by Miranda, Ainardi, Vinci and Cossutta, on behalf of the GUE/NGL Group, on the situation in Angola.
Mr President, Commissioner, ladies and gentlemen, once again Angola warrants the attention of the European Parliament. Today, it is for happier reasons than those behind our last discussion of Angola in this House. The entire international community, and especially the European Union, must make it clear that we expect all parties to do everything they can to ensure that this peace process is definitive and irreversible. The Angolan government has done well to cease all military offensives and Unita's political leaders and military command have acted properly. All concerned have demonstrated the ability to enter into dialogue, which is to be emphasised and applauded.
It is crucial now to lay the foundations for a shared democratic life. Military units must be disbanded and the State administration must be extended to cover the whole country. Unita must be integrated into democratic life. Conditions must be established for the democratic rule of law to take root, respecting the rights of the opposition, press freedom, increasing the transparency of public authorities, fighting against corruption and influence peddling, combating poverty and social exclusion and promoting the country's development in an environment of peace.
Those who were previously dedicated to war must be reintegrated into normal civilian life and all those who were forced to flee their native areas by the violence of the civil war must be returned to their homes. As soon as the necessary conditions are in place, elections must be scheduled. I also wish to call on all parties to commit themselves to ensuring that the situation of the Portuguese children who disappeared months ago is quickly cleared up. The key word, therefore, is to stimulate: to stimulate the good faith of all parties and to trust in the ability and the determination of the Angolan people. So that, even thousands of kilometres away, they hear our voice in Luanda! The very best of luck, Angola!
Mr President, Commissioner, ladies and gentlemen, for far too long, life in Angola has smacked of caricature, a caricature of a country which brutal decolonisation left high and dry, of an African country torn apart by endless civil conflict between fratricidal factions and of a civilian population wracked by poverty and sorrow, scratching a living on land overflowing with oil and tramping barefoot over diamond mines.
However, having been reduced to a pathetic caricature of a country, with its people living a life of hell on earth, hope came to this long-suffering nation the day after the Unita rebel leader Jonas Savimbi was shot to death. The new dialogue, set up immediately between the government and Unita representatives and born of a common will to restore peace, has the support of the entire international community. This promises to be a turning point in Angola's history. Angola could become a model of national reconciliation, normalisation and return to the rule of law. In a word, it could bring its people back to life.
Angola has acquired the resources and is making the efforts needed to reunite its people and remould its society. Nature has given this country sufficient resources and wealth to deliver it from need and give it the best conditions of life on earth. It is by counting on us and on action by the entire international community, especially multiple support from the Union, that Angola will be able to assure itself of a future.
The Union can no longer use the excuse of danger from armed forces and can now send food aid to the starving population. There is no country more in need or more willing to follow the democratic rules and respect for human rights suggested by the European Union. What better example than our European history to avoid the horrors of neo-colonialism in Angola and lead the country, in transparency and independence, towards sustainable economic development and the emancipation of its people.
Mr President, Commissioner, we have sufficient grounds for holding today's debate on the situation in Angola with a considerably greater degree of optimism and hope than in previous debates. The rapid development of the situation and the positive prospects that are currently opening up for the country and for the Angolan people do, in fact, allow for a different approach to the country's situation, which is now fundamentally geared towards implementing measures that will bring about the consolidation of peace and reconstruction and the development and progress of a country and of a people who have suffered inordinately as a result of decades of war.
Today, furthermore, we must emphasise and applaud the enormous steps forward already taken in this short period of time since the death of Jonas Savimbi. In particular we welcome the significance and scope of the memorandum of understanding signed on 30 March in the framework of and as a supplement to the Lusaka protocol, in addition to the amnesty proposed by the government and approved on 3 April by the National Assembly, and also the formal signing of the ceasefire, on 4 April, by the Angolan armed forces and Unita. These are measures that, in addition to the emergency programme put forward by the Government, designed to return four million displaced people to their home regions, to reintegrate the 150 thousand demobilised soldiers and ex-combatants and to rehabilitate 100 thousand people who have been mutilated and 50 thousand children orphaned by the war, make up the basic framework for launching the country into a new era.
In order for this new era to become a reality on which there can be no going back, however, what is needed now more than ever before is the support and the commitment of all Angola's political and social forces to ensure the mobilisation of the commitment and resources which exist and which are crucial to the new country that seems to want to come into being. In this context and at the same time as the essential and definitive end to Unita's military activity and its total demilitarisation, it is also important to guarantee and provide incentives for its full integration into the normal political life of Angola as an unarmed political party.
Still crucial, furthermore, is the active and positive contribution of the international community, including the European Union, specifically in terms of providing urgent humanitarian aid for the Angolan people and, more generally, in terms of the country's reconstruction. Where the European Union is concerned, and given the state of weakness and destruction that country is in and the enormous amount of work on reconstruction and rehabilitation that must be undertaken, as well as the importance of this country in the regional framework, special attention and support are clearly justified as is even, perhaps, the adoption of a specific aid programme for the consolidation of peace and for the reconstruction of Angola.
The way in which the situation is developing is encouraging. The measures and instruments already adopted appear to be a step in the right direction. The very prospect of holding elections, which have already been announced, indicates the desire to continue along the path of political normalisation, even if the path is pitted with difficulties and with hard choices to be made. This is a time for optimism and all our action must be determined by unlimited support for turning the hope that the Angolans have today into reality.
Mr President, Commissioner, ladies and gentlemen, by awarding the Sakharov Prize recently to the Angolan archbishop, Zacarias Kamuenho, the European Parliament wished to support the struggle of all those who were working for peace in Angola, against the implacable logic of violence and war. We could scarcely have imagined at that time that events would move on at such a pace that, today, great expectations for peace and reconciliation have appeared in that long-suffering country. The award of that Prize certainly helped to strengthen the spirit of peace and the demands for peace to be achieved that were made to everyone following the death of Unita's leader.
Angola is now emerging from that tragic category of countries that have come to be known as 'war-torn countries', and is embarking on a period of building a lasting peace. All humanity must welcome this, particularly those who love Angola and who feel infinite pity for the indescribable suffering of its people, who, for decades, have been the victims of a bloody conflict between the two factions fighting for power. All of those who make up the anonymous population of Angola are, quite simply, heroes and martyrs! This extraordinary people now has the right to peace, to freedom, to democracy and to progress. It has the right to bread and freedom; it has the right to the future. Only in this way will the enormous hopes raised by decolonisation and by independence finally be fulfilled. The international community must, now more than ever, demonstrate moral and material solidarity with the Angolan people. There are thousands and thousands of children abandoned and missing. On this point we must also demand the truth about the young lives of two Portuguese citizens who were killed recently in a brutal ambush, an event that is shrouded in mystery. Angola has thousands and thousands of mutilated people and millions of displaced people. They are all hoping for a solution to their tragedy. The return of peace and the reconstruction of Angola will have to address this situation, which is a genuine human disaster. Peace and democracy will only truly be achieved in Angola when the monopoly of power is brought to an end and the diversity of political opinion can be expressed without hesitation or fear, when power is made truly democratic and when there is a fair and equitable distribution of resources. We must be at once optimistic and prudent. We must be optimistic because Angola is now heading in the right direction; prudent and vigilant in order to ensure that there is no change of mind or backsliding. We are surprised, in particular, that the voices of prestigious independent intellectual, religious and political figures should have been so discreet. In fact, unless civil society comes fully to the fore in Angola, everything could become more fragile, limited and uncertain. In any event, it is time to say: long live Angola!
Mr President, like all the Members who have just spoken, the Commission welcomes the news of the long overdue ceasefire between the Angolan armed forces and Unita. The declaration by the Angolan Government giving Unita a bone fide role on the political stage and time to reorganise is, in our view, a step in the right direction. We are encouraging the two sides to take measures to involve representatives of the whole of Angolan civil society, including the clergy, who have played an active role here, as Mr Lage has just pointed out, in discussions to bring about national reconciliation and sustainable peace.
As far as humanitarian aid is concerned, to which Mr Miranda referred, we are providing important humanitarian aid to displaced people inside Angola and constantly calling on the government to take additional measures to help get emergency aid to zones which, for the moment, are still accessible. We are also encouraging the government to include the extension of humanitarian aid to the entire country in its negotiations with Unita as a matter of urgency.
We are well aware of the fact that the presence of land- and antipersonnel mines is a huge obstacle to humanitarian aid convoys, to the return of displaced people and to various recovery operations. From this point of view, it is by improving safety on the ground that we shall be able to start using specialist organisations in mine-clearing operations, for which serious financial resources have already been earmarked.
As far as political rights are concerned, we are calling on the Angolan Government to strengthen democracy by improving human rights and freedom of the press as a sine qua non to the restoration of lasting peace. Basic political rights, freedom of movement, constitutional reform, electoral reform, a census - all predicated on the ceasefire - will all determine whether or not free and fair elections are held in the future. We are prepared to support the organisation of elections as soon as local conditions allow.
The strategy in the long term is currently being discussed both with the government and civil society and at Commission and Union level. We are endeavouring, with this strategy, to forge very close, very permanent and very coherent links between aid, rehabilitation and development, which are the three problems we have to cope with. We need to release important financial resources to help the return of displaced persons, including under micro projects, and to restore agricultural means of production and livestock structures so that social and economic life can gradually resume in the zones affected by the conflict. We all know from experience that zones which have been prey to conflict and mined as these have are very delicate zones when it comes to development operations.
We will of course continue to provide aid for health and education and to strengthen the capabilities of the provincial administrations because, in the final analysis, they will be the ones in charge of setting up and maintaining structures, systems and the social and local fabric.
Finally, we also welcome news of the Angolan Government's stated intention to organise an international conference on reconstructing the country. We stand by our conviction that all sections of society must be taken into account in the reconstruction project which is to be presented and which - subject to examination of course - we are prepared to continue to support.
The joint debate is closed.
The vote will take place at 5.30 p.m.
The next item is the joint debate of the following three motions for resolutions:
(B5-0218/2002) by Fernández Martín and others, on behalf of the PPE-DE Group, on flooding in Santa Cruz in Tenerife;
(B5-0231/2002) by Marset Campos and others, on behalf of the GUE/NGL Group, on torrential rain in Tenerife and climate change;
(B5-0237/2002) by Medina Ortega and others, on behalf of the PSE Group, on torrential rain in Tenerife and Eastern Spain and climate change.
Mr President, on 31 March, in the space of two hours, 224 litres/m2 of rain fell on Santa Cruz de Tenerife, in the Canary Islands; a violent downpour which caused a great deal of destruction.
Such climate changes were also seen in the Autonomous Community of Valencia, causing a great deal of destruction to districts such as la Marina and la Safor. The local community, European neighbours, the fire brigade, medical services, the police, the regional government and the Spanish Government all lent their support.
I think that Parliament needs to be sensitive to this loss of both human life and over 400 homes, and ask the Commission to provide economic assistance, to provide European support for the Canary Islands and the Autonomous Community of Valencia, which have both suffered the devastating effects of the climate change that has been affecting the Mediterranean region recently and, on this particular occasion, the Canary Islands.
Therefore, we would ask the Commission to show solidarity and we ask the Commissioner what can be done in this regard. For example, large infrastructures under development in Santa Cruz de Tenerife, created under the Urban programme, have been destroyed, and they need to be rebuilt. Budgets will clearly have to be revised because everything that had been done - in this case using Community contributions - has been lost.
We have the sad task of having to pass on our sincere condolences to the families of victims who died in the floods and of all those who were injured but next, and in order to provide for all eventualities, we also need to adopt the appropriate means to demonstrate, in real figures from the budget, the solidarity of all Europeans with the suffering caused to families, goods and infrastructures in these two Spanish regions.
Mr President, I think that Mr Pomés has explained the situation: torrential rain in the Canaries and in south-eastern Spain, which has caused a great deal of damage, especially in the town of Santa Cruz de Tenerife, where eight people died and 400 homes were lost, with many cars and much private property being destroyed.
From the Community point of view, the most striking feature, naturally, is this issue of climate change, which we addressed in our joint motion for a resolution, and the need to comply with the provisions of the Kyoto Protocol, in the aim of stopping climate change from causing the damage it is causing at the moment, which could get even worse.
We need to take into account the fact that competition in local building and construction work is undertaken on a local, regional and national scale. The relevance of this from the Community point of view is that the European Union was generous enough to make a large financial contribution to the Urban plan in the city of Santa Cruz de Tenerife itself. The issue now, without questioning whether these funds were used properly, or whether they took due account of environmental considerations, is that we are clearly failing to see that urban development in island regions such as the Canaries, and in other outermost regions, has resulted in what we could call abusive land use, without taking other considerations into account.
Perhaps the lesson we can learn from this type of occurrence is that the European Union now has a wealth of knowledge on building in areas that are exposed to potentially catastrophic torrential rain, not only in Spain, but also in France, the UK, Germany, practically throughout the Community, in fact. Although we must not forget that this issue fundamentally falls within national competence, this is an area in which the European Union could contribute to the well-being of all of its citizens by making use of these experiences and in seeing how its assistance to projects such as the Urban projects can be more effectively implemented.
For this reason, in dealing with, for example, the Urban plan for a specific population, we should not confine ourselves to what might be called purely ornamental external characteristics, but should also look at the impact that this type of plan would have on the situation as a whole. In concrete terms, the town of Santa Cruz de Tenerife is built on steep riverbanks that have been blocked off, yet construction has continued due to demographic pressure and the need to use the land. It would probably have been useful, in studies carried out prior to the Urban plan being set in motion, for this other type of consequence to have been taken into account.
It is always, of course, much easier to talk with the benefit of hindsight and we cannot undo what has been done, but given that the Urban plan is still in force and that the European Union can have learnt from this situation, I would ask the services of the Commission to take this opportunity to consider how community aid could have prevented this kind of catastrophe and how this could be used as an example for other kinds of project in the future.
Mr President, firstly I would like to express my sympathy to those who were affected. Anyone who has seen the effects of flood damage, as we have in many regions throughout the European Union, will know how devastating it can be, not only to infrastructure but to life and indeed to roads and buildings, as the previous speaker mentioned.
But we must also look at the further-reaching effects. People say that floods happen and they cannot be controlled. I want to look further, at the whole situation of climate change, which cannot be overlooked, either in the short or the long term. We must increase our efforts, not only to achieve agreement, but to encourage those who do not and are not prepared to cooperate with the European Union. We saw the effects after Kyoto, with certain large nations deciding not to support the position taken by the European Union.
I would urge many of these major nations to support what the European Union is trying to achieve regarding climate change, to improve the situation. We must also make clear that we are prepared to condemn those large nations that believe they can do whatever they want to do, without any thought to the effects on others. It is not only the United States - which is the prime mover in this - there are other countries such as Australia, and countries in Eastern Europe, where this problem needs to be tackled.
Their position is deplorable. We must ask the question how long can we continue to allow people to disturb the rainforests and destroy the balance that has existed for so long.
Mr President, Commissioner, ladies and gentlemen, I would firstly like to remind you that the outermost regions of the EU are located in areas where the inhabitants live in the shadow of cyclones from the Caribbean and violent storms coming in from the oceans, and for this reason we should not be surprised that some natural disasters will take place in these areas from time to time, such as the one which occurred recently in Tenerife in the Canary Islands, where, fortunately, some of us who are Members of Parliament happen to live.
Unfortunately, on 31 March, Santa Cruz de Tenerife, one of the capitals of the Canary Islands, which is an outermost region of the European Union and an Objective 1 region, some of whose works are being carried out under the Urban initiative - as has just been pointed out - suffered a natural disaster on a huge scale. In only two hours, heavy rainfall of more than 200 litres/m2 flooded the capital. Thousands of citizens, hundreds of homes and business premises, thousands of vehicles and a large proportion of public infrastructure were affected by the devastating consequences of this storm. The saddest fact, however, is that eight people died as a direct result. In addition to this tragic human loss there was a huge amount of material loss, estimated at more than EUR 100 million. For this reason, a public campaign was launched to repair the damage caused and to make Santa Cruz de Tenerife a town fit for habitation once more. Fortunately, Santa Cruz is recovering, thanks to solidarity and to collective efforts, and trusts in the official support of the public authorities of the Canary Islands.
However, we think that the Commission should adopt a series of measures in cooperation with the aforementioned authorities to make an exceptional contribution to alleviate the damage caused and, in this way, the citizens of the Canary Islands can feel that European institutions are close to them at this time of need. This also applies to similar occurrences that have happened in the Autonomous Community of Valencia.
Mr President, like you, the Commission was shocked at the damage caused by the torrential rain which hit the Canary Islands and Alicante on 31 March; we sympathise with the families bereaved by the disaster and deeply regret the damage caused.
I can confirm, on behalf of the Commission, that we intend to apply every means available under regional policy, agricultural policy and rural development policy in order to help reconstruct the areas damaged and restore production.
As far as regional policy between 2000 and 2006 is concerned, the damaged areas in both the Canaries and the region of Alicante are eligible for Objective 1 aid under the Structural Funds and the Commission and, as you said, the Spanish authorities will consider whether resources available under ERDF programmes can be reallocated in order to reconstruct infrastructure damaged by the torrential rain within the ERDF monitoring committees.
As regards rural development policy, which is cofinanced under the EAGGF-Guidance in the Objective 1 region, the integrated operational programme for the Canary Islands on preserving the countryside and the agricultural economy includes action to prevent and correct soil erosion and work to prevent possible damage and restore and regenerate ecosystems. The Community funds this measure to the tune of over EUR 20 million and, again under rural development policy for the community of Valencia, the integrated operational programme includes a forestry measure which makes provision for reforestation following natural disasters and preventive instruments. The Community provides over EUR 13 million for this and, as with the ERDF, it is up to the Spanish authorities to restructure their priorities within their programming budget as and where necessary in order to deal with the consequences of this disaster.
On the aspect of the subject addressed by Mr Medina Ortega, these flash floods are, unfortunately, quite a frequent phenomenon in the Mediterranean and in coastal regions, which is why we and the Member States have developed several specific projects on the subject, the results of which will allow us to decide if guidelines on reducing these floods need to be introduced under Community action programmes.
Generally speaking, and with the scientific information currently available, no connection can be established between this sort of inclement weather and climate change. However, we consider that climate change is the most serious ecological threat we have to face and, as such, the agreements brokered in Bonn and Marrakech are successful additions to the multilateral approach to the fight against climate change. As one speaker has just reminded us, this progress has given the Union and third countries the technical parameters needed in order to ratify the Kyoto Protocol. As you know, the Council of Ministers of the Union took the decision to ratify the protocol at the beginning of March and we shall all do our best to ensure that the ratification acts are filed by 1 June, i.e. before the world summit on sustainable development, as a symbol of the leadership which the Union has demonstrated here and in the run-up to the Johannesburg summit.
The joint debate is closed.
(The sitting was suspended until 5.30 p.m. pending the vote)
. I have previously stated in this House how vital the Channel Tunnel link is to industry in Scotland and to the viability of Eurocentral at Motherwell as the northernmost end of a trans-European network. We must get the tunnel open again as a matter of urgency. This resolution could be even stronger but I give it my hearty backing.
I did not want to say anything on this point, but rather on the agenda, in order to address an appeal to the bureau and to the Conference of Presidents concerning the use we make of our sittings. On Tuesday, Mr President, Question Time was omitted because we had such a full agenda, which was actually contrary to the Treaties and to the Rules of Procedure. Yesterday, Wednesday, Questions to the Council were cut by 35 minutes because the agenda was so full up. We have had a less tight agenda today and are finishing as early as 5.36 p.m. I wish to ask that the sittings be organised better. We are no less numerous today than at the earlier part-sessions, when Thursday's sitting went on until 6.30 p.m., or fewer in number than we used to be on Fridays - or maybe perhaps we are -- and there are no fewer of us here today than there will be tomorrow, which is Friday. So I ask for better use to be made of Thursday afternoons than hitherto and for action on the principle that those who leave have only themselves to blame.
The Conference of Presidents gave me discretion as regards the organisation of Tuesday's agenda in the light of the availability of Mr Solana prior to his departure for Madrid. The House appreciated, notwithstanding the consequences you describe, that this was the appropriate political choice at the time.
I declare adjourned the session of the European Parliament.